Exhibit 10.1

PURCHASE AND SALE AGREEMENT

between

BP 280 PARK AVENUE LLC

as Seller,

and

ISTITHMAR BUILDING FZE

as Purchaser

Dated: April 25, 2006

Premises:

280-290 Park Avenue

New York, New York



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I.       Sale of Property    1.1.   

Sale

   1 1.2.   

Excluded Property

   3    ARTICLE II.       Purchase Price    2.1.   

Purchase Price

   3    ARTICLE III.       Deposit    3.1.   

Deposit

   3 3.2.   

Application of Deposit

   4 3.3.   

Escrow Agent

   5    ARTICLE IV.       Closing, Prorations and Closing Costs    4.1.   

Closing

   6 4.2.   

Prorations

   7 4.3.   

Transfer Taxes

   14 4.4.   

Sales Taxes

   15 4.5.   

Closing Costs

   15    ARTICLE V.       Title and Survey Matters    5.1.   

Title

   15 5.2.   

Violations

   19    ARTICLE VI.       Representations and Warranties of Seller    6.1.   

Seller’s Representations

   19

 

i



--------------------------------------------------------------------------------

6.2.   

Seller’s Knowledge

   23 6.3.   

Purchaser’s Agreement Regarding Seller’s Representations

   23 6.4.   

Survival.

   23 6.5.   

Change in Representation/Waiver

   23 6.6.   

Limitation of Liability

   23 6.7.   

“AS IS” Sale

   24    ARTICLE VII.       Representations and Warranties of Purchaser    7.1.
  

Authority

   24 7.2.   

Bankruptcy or Debt of Purchaser

   24 7.3.   

No Financing Contingency

   24 7.4.   

Purchaser’s Acknowledgment

   25 7.5.   

Purchaser’s Agreement Regarding Seller’s Representations

   25 7.6.   

Patriot Act.

   26 7.7.   

Bankers Trust Agreement

   26    ARTICLE VIII.       Seller’s Interim Operating Covenants    8.1.   

Operations

   27 8.2.   

Maintain Insurance

   27 8.3.   

Personal Property

   27 8.4.   

Tenant Leases

   27 8.5.   

Contracts

   28 8.6.   

Tax Appeal Proceedings.

   28 8.7.   

Notices of Violation

   29 8.8.   

Access

   29 8.9.   

Permits and Licenses

   29 8.10.   

Capital Improvements

   29    ARTICLE IX.       Closing Conditions    9.1.   

Conditions to Obligations of Seller

   30 9.2.   

Conditions to Obligations of Purchaser

   31    ARTICLE X.       Closing    10.1.   

Seller’s Closing Obligations

   31 10.2.   

Purchaser’s Closing Obligations

   35

 

ii



--------------------------------------------------------------------------------

   ARTICLE XI.       Risk of Loss   

11.1.

  

Casualty

   36

11.2.

  

Condemnation

   37

11.3.

  

General Obligations Law

   39    ARTICLE XII.       Default   

12.1.

  

Default by Seller

   39

12.2.

  

Default by Purchaser

   39    ARTICLE XIII.       Brokers   

13.1.

  

Brokerage Indemnity

   40    ARTICLE XIV.       Publication   

14.1.

  

Publication

   40    ARTICLE XV.       Employee Matters   

15.1.

  

Employees

   40    ARTICLE XVI.       Miscellaneous   

16.1.

  

Notices

   41

16.2.

  

Governing Law; Venue

   42

16.3.

  

Headings

   42

16.4.

  

Business Days

   42

16.5.

  

Counterpart Copies

   43

16.6.

  

Binding Effect

   43

16.7.

  

Successors and Assigns

   43

16.8.

  

Assignment

   43

16.9.

  

Interpretation

   43

16.10.

  

Entire Agreement

   43

 

iii



--------------------------------------------------------------------------------

16.11.

  

Severability

   44

16.12.

  

Survival

   44

16.13.

  

Exhibits

   44

16.14.

  

Limitation of Liability

   44

16.15.

  

Prevailing Party

   44

16.16.

  

Real Estate Reporting Person

   44

16.17.

  

No Recording

   44

16.18.

  

No Other Parties

   45

16.19.

  

Waiver of Trial by Jury

   45

16.20.

  

Cooperation

   45

 

iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits:      Exhibit A   –    Land Exhibit B   –    Existing Leases Exhibit C
  –    Form of Deed Exhibit D   –    Form of Assignment and Assumption of Leases
Exhibit E   –    Form of Assignment and Assumption of Contracts Exhibit F   –   
Form of Seller’s Letter to Tenants Exhibit G   –    Form of Seller’s Bring-Down
Certificate Exhibit H   –    Form of Bill of Sale Exhibit I   –    Form of
FIRPTA Certificate Exhibit J   –    Form of Non-Multiple Dwelling Affidavit
Exhibit K   –    Form of Purchaser’s Bring-Down Certificate Exhibit L   –   
Form of Standard Estoppel Certificate Exhibit M   –    Surviving Bankers Trust
Provision Exhibit N   –    Guaranty Agreement Exhibit O   –    Management and
Leasing Services Agreement Exhibit P   –    Form of Master Lease

 

Schedules:      Schedule 1.1.7   –    Existing Contracts Schedule 1.2.3   –   
Excluded Property Schedule 4.2.6   –    Security Deposits Schedule 4.2.7(i)   –
   Leasing Commissions Schedule 4.2.7(ii)   –    Tenant Allowances Schedule
4.2.13   –    Revenue Support Payments Schedule 5.1.3   –    Permitted
Exceptions Schedule 6.1.4(ii)   –    Tenant Claims Schedule 6.1.4 (iv)   –   
Brokerage Agreements Schedule 6.1.4 (v)   –    Rent Arrearages Schedule
6.1.4(vi)   –    Tenant Defaults Schedule 6.1.8   –    Condemnation Schedule
6.1.9   –    Tax Appeals Schedule 6.1.10   –    Employees Schedule 6.1.11   –   
Litigation Schedule 6.1.14   –    Insurance Policies Schedule 6.1.17   –   
Operating Statements for 2003, 2004, 2005 & 2006 Schedule 8.10   –    Capital
Plan

 

v



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 25th day of April, 2006, by and between BP 280 PARK AVENUE LLC, a
Delaware limited liability company (“Seller”) and ISTITHMAR BUILDING FZE, a
Jebel Ali Free Zone establishment incorporated in Dubai under Implementing
Regulations 1/92 issued under Emirate of Dubai Law 9 of 1992 (“Purchaser”).

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

ARTICLE I.

Sale of Property

1.1. Sale. Seller hereby agrees to sell, assign and convey to Purchaser and
Purchaser agrees to purchase from Seller, all of Seller’s right, title and
interest in and to, the following:

1.1.1. Those certain parcels of real property lying and being situated in the
City of New York, County of New York and State of New York and being more
particularly described on Exhibit A attached hereto (the “Land”);

1.1.2. All buildings, structures and improvements now or hereafter erected or
situated on the Land or any portion thereof (the “Improvements”);

1.1.3. Any land lying in the bed of any street, road or avenue, opened or
proposed, in front of or adjoining the Land or any portion thereof, to the
center line thereof, and any strips and gores adjacent to the Land or any
portion thereof, and all right, title and interest of Seller in and to any award
made or to be made in lieu thereof and in and to any unpaid award for damage to
the Land and Improvements or any portion thereof by reason of any change of
grade of any street;

1.1.4. All rights, privileges, grants and easements appurtenant to Seller’s
interest in the Land and the Improvements, if any, including, without
limitation, all of Seller’s right, title and interest, if any, in and to all
development rights, easements, licenses, covenants and other rights-of-way or
other appurtenances used in connection with the beneficial use and enjoyment of
the Land and the Improvements (the Land, the Improvements and all such
easements, grants and appurtenances are sometimes collectively referred to
herein as the “Real Property”);

1.1.5. To the extent in effect on the Closing Date, all leases, licenses and
other use and occupancy agreements (including all amendments, modifications and
supplements thereto) entered into by Seller or its predecessor in interest
covering offices, stores and other spaces at or within the Improvements which
are (a) in effect as of the date hereof and listed on Exhibit B hereof
(collectively, the “Existing Leases”) and (b) entered into by Seller after the



--------------------------------------------------------------------------------

date hereof in accordance with the terms of this Agreement (collectively, the
“New Leases”) (the Existing Leases and the New Leases are referred to herein as,
collectively, the “Leases”) and, subject to Section 4.2.6 below, the security
deposits and any letters of credit delivered under such Leases which have not
been applied or drawn upon in accordance with the provisions of such Leases and
this Agreement, any guarantees of such Leases and all agreements for the payment
of any leasing brokerage commissions in connection with the Leases and this
Agreement;

1.1.6. Subject to Section 1.2.4 hereof, all fixtures, equipment and personal
property, if any, owned by Seller and used principally in connection with the
management, maintenance or operation of the Improvements and located at the Real
Property as of the date hereof, and all inventory used principally in connection
with the management, maintenance or operation of the Improvements owned by
Seller and located on the Real Property on the date of Closing (the “Personal
Property”);

1.1.7. All (i) service contracts, utility agreements, maintenance agreements and
other contracts or agreements (a) currently in effect with respect to the
Property (as hereinafter defined) and listed on Schedule 1.1.7 hereof
(collectively, the “Existing Contracts”) and (b) entered into after the date
hereof in accordance with the terms of this Agreement (collectively, the “New
Contracts”; the Existing Contracts and New Contracts are referred to herein as,
collectively, the “Contracts”), if any, and (ii) guarantees, licenses,
approvals, certificates, permits, consents, authorizations, certificates of
occupancy, variances and warranties relating to the Property (collectively, the
“Permits and Licenses”), all to the extent assignable (the Contracts and the
Permits and Licenses are sometimes hereinafter collectively referred to as the
“Intangible Property”);

1.1.8. All plans, specifications and drawings used in connection with the Land
and Improvements which are in Seller’s (or Seller’s property manager’s)
possession or under Seller’s control (the “Plans”); and

1.1.9. All available tenant lists, lease files, correspondence, documents,
booklets, manuals, property records and promotional and advertising materials
concerning the Real Property, the Leases, the Personal Property or the
Intangible Property or used in connection therewith, or any part thereof, to the
extent any of the foregoing are located at the Improvements or at Seller’s
property manager’s office or otherwise in Seller’s possession or control, and
shall specifically exclude any internal books and records of Seller maintained
at any of Seller’s offices, internal and external appraisals of the Property and
any other privileged or proprietary information not otherwise in the possession
of Seller’s property manager (the “Books and Records”).

(The Real Property, the Leases, the Personal Property, the Intangible Property,
the Plans, the Books and Records and the foregoing other property interests held
by Seller in connection with the management, maintenance or operation of the
Real Property are sometimes collectively hereinafter referred to as the
“Property”).

 

2



--------------------------------------------------------------------------------

1.2. Excluded Property. Seller shall not sell, assign, transfer or deliver to
Purchaser and Purchaser shall not purchase, acquire or accept from Seller:

1.2.1. Except as expressly set forth in this Agreement, all rights and interests
and obligations of Seller as owner of the Property arising prior to the Closing
(including, without limitation, tax refunds, casualty and condemnation proceeds,
tenant security deposits applied in accordance with the terms of this Agreement,
utility deposits and rental arrearages) and attributable to periods prior to the
Closing;

1.2.2. Except as expressly set forth in this Agreement, any existing cause of
action or claim of Seller, except to the extent that any such action or claim
relates to or covers periods after the Closing; and

1.2.3. All fixtures, equipment and personal property described in Schedule 1.2.3
hereof.

ARTICLE II.

Purchase Price

2.1. Purchase Price. The purchase price for the Property shall be ONE BILLION
TWO HUNDRED MILLION DOLLARS ($1,200,000,000) (the “Purchase Price”). No portion
of the Purchase Price is attributable to the Personal Property. The Purchase
Price, net of all prorations as provided for herein, shall be paid by Purchaser
as follows:

 

  (i) FIFTY MILLION DOLLARS ($50,000,000) of the Purchase Price (the “Deposit”)
shall be deposited with Skadden, Arps, Slate, Meagher & Flom LLP (the “Escrow
Agent”) by wire transfer of immediately available federal funds simultaneously
with the execution and delivery of this Agreement by Purchaser; and

 

  (ii) The balance of the Purchase Price (the “Balance of the Purchase Price”)
shall be paid on the Closing Date by wire transfer of immediately available
federal funds to or as directed by Seller.

The Deposit shall be held in escrow and shall be payable in accordance with
Article III hereof.

ARTICLE III.

Deposit

3.1. Deposit. Concurrently with the execution of this Agreement, Purchaser shall
deposit with the Escrow Agent the Deposit, the receipt of which shall be
acknowledged by Escrow Agent’s execution hereof. Seller acknowledges that
Purchaser has as of the date hereof commenced a wire transfer of funds to Escrow
Agent in the amount of the Deposit. Notwithstanding anything contained herein to
the contrary, if Escrow Agent has not received the

 

3



--------------------------------------------------------------------------------

Deposit by 9:00 a.m. (EST) on May 2, 2006, then Escrow Agent shall send written
notice to each of Seller and Purchaser, and Seller shall have the right,
exercisable by 5:00 p.m. (EST) on May 3, 2006 to terminate this Agreement upon
written notice to Purchaser (a “Termination Notice”), which such termination
shall be effective as of 5:00 p.m. (EST) on May 8, 2006 (unless prior to such
time Purchaser shall have delivered the Deposit to Escrow Agent), and to recover
the Deposit from the Purchaser as liquidated damages for Purchaser’s failure to
fund the Deposit in a timely manner, in which case this Agreement shall be
deemed canceled and of no further force or effect, and neither party shall have
any further rights or liabilities against or to the other except for
(i) Purchaser’s obligation to pay liquidated damages to Seller in an amount
equal to the Deposit, and (ii) such provisions which are expressly provided in
this Agreement to survive the termination hereof. The Deposit and Interest
accrued thereon shall be held in escrow, and not in trust, by the Escrow Agent
in a segregated interest bearing escrow account at Citibank, N.A. The Escrow
Agent shall pay the Deposit to Seller at the Closing as provided herein.

3.2. Application of Deposit.

3.2.1. If the Closing occurs as contemplated hereunder, then the Deposit shall
be paid to Seller and the interest on the Deposit (“Interest”), if any, shall be
paid to the Purchaser.

3.2.2. In the event that the Closing does not occur as contemplated hereunder
because of a default by Purchaser under this Agreement and following termination
of the Agreement in accordance with the terms hereof, the Deposit and all
Interest shall be paid to and retained by Seller.

3.2.3. In the event that the Closing does not occur as contemplated hereunder
because of a default by Seller under this Agreement, or in the event that any of
the conditions set forth in Section 9.2 hereof are not satisfied and Purchaser
elects to terminate this Agreement as a result thereof, the Deposit and all
Interest shall be paid to and retained by Purchaser.

3.2.4. The party receiving such Interest shall pay any income taxes thereon.
Seller represents and warrants that Seller’s tax identification number is
04-3372948. Purchaser shall provide Seller and Escrow Agent with Form W-8BEN at
Closing.

3.2.5. If either party makes a demand upon the Escrow Agent for delivery of the
Deposit and Interest, the Escrow Agent shall give notice to the other party of
such demand. If a notice of objection to the proposed payment is not received
from the other party within ten (10) business days after the giving of notice by
the Escrow Agent, the Escrow Agent is hereby authorized to deliver the Deposit
and all Interest to the party who made the demand. If the Escrow Agent receives
a notice of objection within said ten (10) business day period, or if for any
other reason the Escrow Agent in good faith elects not to deliver the Deposit
and the Interest, then the Escrow Agent shall have the right, at its option, to
either continue to hold the Deposit and thereafter pay it to the party entitled
thereto when the Escrow Agent receives (i) a notice from the objecting party
withdrawing the objection, (ii) a notice signed by both parties directing
disposition of the Deposit and Interest or (iii) a final judgment or order of a
court of competent jurisdiction or deposit the same with a court of competent
jurisdiction in the State of

 

4



--------------------------------------------------------------------------------

New York, City of New York in connection with institution by Escrow Agent of an
action in interpleader and Escrow Agent shall rely upon the decision of such
court or a written statement executed by both Seller and Purchaser setting forth
how the Deposit and Interest should be released.

3.3. Escrow Agent. The parties further agree that:

3.3.1. The Escrow Agent is executing this Agreement to acknowledge the Escrow
Agent’s responsibilities hereunder, which may be modified only by a written
amendment signed by all of the parties. Any amendment to this Agreement that is
not signed by the Escrow Agent shall be effective as to the parties thereto, but
shall not be binding on the Escrow Agent. Escrow Agent shall accept the Deposit
with the understanding of the parties that Escrow Agent is not a party to this
Agreement except to the extent of its specific responsibilities hereunder, and
does not assume or have any liability for the performance or non-performance of
Purchaser or Seller hereunder to either of them.

3.3.2. The Escrow Agent shall be protected in relying upon the accuracy, acting
in reliance upon the contents, and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document which is given to
the Escrow Agent without verifying the truth or accuracy of any such notice,
demand, certificate, signature, instrument or other document;

3.3.3. The Escrow Agent shall not be bound in any way by any other agreement or
understanding between the parties hereto, whether or not the Escrow Agent has
knowledge thereof or consents thereto unless such consent is given in writing.

3.3.4. The Escrow Agent’s sole duties and responsibilities shall be to hold and
disburse the Deposit and Interest accrued thereon in accordance with this
Agreement.

3.3.5. The Escrow Agent shall not be liable for any action taken or omitted by
the Escrow Agent in good faith and believed by the Escrow Agent to be authorized
or within its rights or powers conferred upon it by this Agreement, except for
damage caused by the gross negligence or willful misconduct of the Escrow Agent.

3.3.6. Upon the disbursement of the Deposit and Interest accrued thereon in
accordance with this Agreement, the Escrow Agent shall be relieved and released
from any liability under this Agreement.

3.3.7. The Escrow Agent may resign at any time upon at least ten (10) days prior
written notice to the parties hereto. If, prior to the effective date of such
resignation, the parties hereto shall all have approved, in writing, a successor
escrow agent, then upon the resignation of the Escrow Agent, the Escrow Agent
shall deliver the Deposit and Interest accrued thereon to such successor escrow
agent. From and after such resignation and the delivery of the Deposit and
Interest accrued thereon to such successor escrow agent, the Escrow Agent shall
be fully relieved of all of its duties, responsibilities and obligations under
this Agreement, all of which duties, responsibilities and obligations shall be
performed by the appointed successor escrow agent. If for any reason the parties
hereto shall not approve a

 

5



--------------------------------------------------------------------------------

successor escrow agent within such period, the Escrow Agent may bring any
appropriate action or proceeding for leave to deposit the Deposit and Interest
accrued thereon with a court of competent jurisdiction, pending the approval of
a successor escrow agent, and upon such deposit the Escrow Agent shall be fully
relieved of all of its duties, responsibilities and obligations under this
Agreement.

3.3.8. Seller and Purchaser hereby agree to, jointly and severally, indemnify,
defend and hold the Escrow Agent harmless from and against any liabilities,
damages, losses, costs or expenses incurred by, or claims or charges made
against, the Escrow Agent (including attorneys’ fees, expenses and court costs)
by reason of the Escrow Agent’s acting or failing to act in connection with any
of the matters contemplated by this Agreement or in carrying out the terms of
this Agreement, except as a result of the Escrow Agent’s gross negligence, bad
faith or willful misconduct.

3.3.9. Subject to the provisions of Section 3.2.5, in the event that a dispute
shall arise in connection with this Agreement, or as to the rights of any of the
parties in and to, or the disposition of, the Deposit, the Escrow Agent shall
have the right to (w) hold and retain all or any part of the Deposit until such
dispute is settled or finally determined by litigation, arbitration or
otherwise, or (x) deposit the Deposit in an appropriate court of law, following
which the Escrow Agent shall thereby and thereafter be relieved and released
from any liability or obligation under this Agreement, or (y) institute an
action in interpleader or other similar action permitted by stakeholders in the
State of New York, or (z) interplead any of the parties in any action or
proceeding which may be brought to determine the rights of the parties to all or
any part of the Deposit.

3.3.10. The Escrow Agent shall not have any liability or obligation for loss of
all or any portion of the Deposit by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.

3.3.11. The parties hereto represent that prior to the negotiation and execution
of this Agreement they were advised that the Escrow Agent was representing
Seller as such party’s attorney in connection with this Agreement and the
transaction referred to herein and the parties hereto covenant that they shall
not object, on the grounds of conflict of interest or otherwise, to the Escrow
Agent continuing to act as the attorney for Seller in connection with this
Agreement and the transaction contemplated herein, or to act as Seller’s
attorney in connection with any dispute in connection herewith or any other
matter, as well as act as the Escrow Agent hereunder; provided, however, that
the Escrow Agent deposits the Deposit with a court of competent jurisdiction or
transfers the Deposit and all accrued Interest thereon to a mutually agreeable
substitute escrow agent.

ARTICLE IV.

Closing, Prorations and Closing Costs

4.1. Closing. The closing of the purchase and sale of the Property (the
“Closing”) shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom
LLP, Four Times Square,

 

6



--------------------------------------------------------------------------------

New York, New York, 10036, or, at Purchaser’s election, at the New York office
of the counsel for Purchaser’s lender, at 10:00 a.m. local time on May 25, 2006
(such date, or the date Seller sets for the Closing if Seller shall elect to
adjourn the Closing pursuant to the terms of this Agreement, or the date to
which Purchaser adjourns the Closing in accordance with the provisions of this
Section 4.1, is herein referred to as the “Scheduled Closing Date”). Each of
Seller and Purchaser shall have the right to adjourn the date of Closing from
time to time but in no event later than June 6, 2006 (the “Outside Closing
Date”), TIME BEING OF THE ESSENCE as to Purchaser’s obligation to close by such
date, by written notice to Seller given on or before the originally Scheduled
Closing Date. The date on which the Closing occurs shall be hereinafter referred
to as the “Closing Date”. In order to facilitate the timely and expeditious
closing of title and the payment of the Purchase Price on the Closing Date,
Seller and Purchaser shall conduct and complete a comprehensive pre-closing on
the business day prior to the Closing Date.

4.2. Prorations . All matters involving prorations, credits or adjustments to be
made in connection with the Closing and not specifically provided for in another
section of this Agreement shall be adjusted in accordance with this Section 4.2.
Except as otherwise set forth herein, all items to be prorated pursuant to this
Section 4.2 shall be prorated as of 11:59 P.M. on the day immediately preceding
the Closing Date, with Purchaser to be treated as the owner of the Property, for
purposes of prorations of income and expenses, on and after the Closing Date.
Notwithstanding the foregoing, in the event that the Purchase Price is not
disbursed to or as directed by Seller on or before 3:00 p.m. (eastern time) on
the Closing Date, then, for purposes of this Section 4.2, the Closing shall be
deemed to have occurred on the next business day and all adjustments shall be
recomputed accordingly. Except as otherwise set forth herein, all prorations
shall be done in accordance with the customs with respect to title closings
recommended by The Real Estate Board of New York, Inc. All prorations and
closing payments shall be made on the basis of a closing statement approved in
writing by Purchaser and Seller as hereinafter set forth. If, subsequent to the
Closing, Seller receives any rental checks from any Tenants made payable to
Seller which relate to the period subsequent to the Closing, Seller shall
endorse such checks to the payment of Purchaser and promptly deliver the same to
Purchaser.

Not later than five (5) business days prior to the Closing Date, Seller will
deliver to Purchaser a proposed “Proration Statement” which shall contain per
diem amounts of all closing amounts to be prorated. Not later than three
(3) business days prior to the Closing Date, Purchaser shall deliver to Seller a
written statement of objection or agreement to such Proration Statement. Not
later than two (2) business days prior to the Closing Date, Purchaser and Seller
shall meet for the purpose of agreeing to and finalizing the Proration
Statement, each of Purchaser and Seller hereby agree to act reasonably and in
good faith in such discussions and determinations.

The following items shall be prorated:

4.2.1. Real Estate and Property Taxes. Real estate and personal property taxes,
business improvement district assessments and charges, vault charges and special
assessments, if any. Seller shall pay all real estate and personal property
taxes, business improvement district assessments and charges, vault charges and
special assessments

 

7



--------------------------------------------------------------------------------

attributable to the Property through, but not including, the Closing Date. If
the tax rate, assessment and/or assessed value for any of the foregoing items
has not been set for the tax period in which the Closing occurs, then the
proration of such items shall be based upon the rate, assessment and/or assessed
value for the immediately preceding tax period and such proration shall be
adjusted (within one year after the Closing Date but subject to the rights of
Seller and Purchaser under Section 8.6 hereof) in cash between Seller and
Purchaser promptly upon presentation of written evidence that the actual amount
paid for the tax period in which the Closing occurs differs from the amounts
used in the calculation of the proration of such amounts in accordance with the
provisions of Section 4.2.13 hereof. Any discount received for an early payment
shall be for the benefit of Seller.

4.2.2. Insurance Premiums. There shall be no proration of Seller’s insurance
premiums, or assignment of Seller’s insurance policies with respect to the
Property (except as set forth in Section 11.1 hereof), and Seller shall cancel
all of its existing policies with respect to the Property as of the Closing
Date.

4.2.3. Utilities and Services. Purchaser and Seller hereby acknowledge and agree
that the amounts of all telephone, electric, sewer, water, gas, steam and other
utility bills, trash removal bills, janitorial and maintenance service bills and
all other operating and administrative expenses relating to the Property and
allocable to the period prior to the Closing Date (other than such items which
are the obligation of and directly paid by a Tenant under its Lease) shall be
determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined. Seller shall use reasonable efforts to have all
base building meters read as of the Closing Date. Purchaser (with cooperation of
Seller) shall cause all utility services to be placed in Purchaser’s name as of
the Closing Date. All deposits, if any, furnished by Seller to any utility
company or other service provider shall be retained by or refunded to Seller by
the utility company or other service provider.

4.2.4. Base Rents. Base or fixed rents due or pre-paid under Leases (“Fixed
Rent”) shall be adjusted on an “if, as and when” collected basis. If, on the
Closing Date, any tenant under a Lease (a “Tenant”) is in arrears in the payment
of such rent, then any amounts received by Seller or Purchaser from any such
Tenant after the Closing on account of such rent (net of reasonable costs of
collection, including reasonable attorneys fees and disbursements) shall be
applied in the following order of priority: (i) first to the payment of monies
owed to Seller and Purchaser for the billing period in progress on the Closing
Date, (ii) second to any current sums and arrearages owed to Purchaser (relating
to billing periods after the billing period in progress as of the Closing Date),
and (iii) last to Seller for the period prior to the month in which the Closing
occurred. If rents or any portion thereof received by Seller or Purchaser after
the Closing are payable to the other party by reason of this allocation, the
appropriate sum shall be promptly paid to the other party. Notwithstanding
anything contained herein to the contrary, (A) Seller shall have the right to
pursue any tenants to collect delinquencies for periods prior to the Closing
(including, without limitation, by the prosecution of an action or proceeding
provided that Purchaser shall consent to such an action or proceeding for a
money judgment prior to the institution thereof, such consent not to be
unreasonably withheld, delayed or conditioned), and (B) with respect to Tenants
who are, at the

 

8



--------------------------------------------------------------------------------

time in question, in occupancy of a portion of the Property, Purchaser agrees
that it shall use commercially reasonable efforts consistent with its manner of
operation of the Property to collect any such delinquent rents allocable to the
period of Seller’s ownership of the Property provided that in no event shall
such efforts require the expenditure of any sums, the institution of any
litigation or the eviction of any such tenant unless Purchaser shall agree
thereto, and in which event all sums collected by Purchaser (after payment of
all costs and expenses) shall be applied in full satisfaction of the subject
delinquencies. Seller shall furnish to Purchaser such accurate information
(based on Seller’s records) relating to the period prior to the Closing that is
reasonably necessary for the billing of such Fixed Rent. Purchaser shall bill
Tenants for Fixed Rent for accounting periods prior to the Closing in accordance
with and on the basis of such information furnished by Seller. Subsequent to the
Closing, Seller, shall have the right to review the applicable portion of
Purchaser’s books and records with respect to the Property during ordinary
business hours, to ascertain the status of Purchaser’s billing and collection of
Fixed Rent. No action which results in the compromising of any claim against any
Tenant with respect to base or fixed rents due under such Tenant’s Lease for the
period prior to the Closing shall be made without Seller’s prior written
approval, such approval not to be unreasonably withheld.

4.2.5. Additional Rents. (a) If any Tenants are required to pay percentage
rents, escalation charges for increases in real estate taxes or operating
expenses, porter’s wage increases, labor cost increases, cost-of-living
increases, charges for electricity, water, cleaning or overtime services, work
order charges, “sundry charges” or other charges of a similar nature
(collectively, “Additional Rents”), the same shall be adjusted on an if, as and
when collected basis. With respect to any estimated Additional Rents paid or
payable by Tenants for any period prior to the Closing which, pursuant to the
applicable Lease, are to be recalculated after the Closing based upon actual
expenses and other relevant factors, (i) Seller agrees, with respect to such
adjustments which are in favor of any such Tenant, to pay to Purchaser the
amount of such adjustment (after which Purchaser shall pay directly to the
Tenant in question), within fifteen (15) days after written demand and
presentation to Seller of documentation in support of such adjustments, and
(ii) Purchaser agrees, with respect to such adjustments which are in favor of
landlord, to pay to Seller the amount of such adjustments which the Tenant pays
to Purchaser, within fifteen (15) days after receipt thereof by Purchaser.
Purchaser agrees that it shall, in accordance with Purchaser’s standard practice
in the management and operation of the Property bill Tenants such Additional
Rents attributable to an accounting period that shall have expired prior to the
Closing in the same manner that Purchaser bills tenants for Additional Rents in
respect of an accounting period that shall expire after the Closing (including
without limitation, the annual “true up” at the end of each calendar year).
Notwithstanding anything contained herein to the contrary, (A) Seller shall have
the right to pursue any tenants who are not in occupancy of any portion of the
Property to collect delinquencies for periods prior to the Closing (including,
without limitation, by the prosecution of an action or proceeding provided that
Purchaser shall consent to such an action or proceeding prior to the institution
thereof, such consent not to be unreasonably withheld, delayed or conditioned),
and (B) with respect to Tenants who are, at the time in question, in occupancy
of a portion of the Property, Purchaser agrees that it shall use commercially
reasonable efforts consistent with its manner of operation of the Property to
collect any such delinquent Additional Rent allocable to the period of Seller’s
ownership of the Property provided that in no event shall such efforts require
the expenditure of

 

9



--------------------------------------------------------------------------------

any sums, the institution of any litigation or eviction of any such tenant
unless Purchaser shall agree thereto, and in which event all sums collected by
Purchaser (after payment of all costs and expenses) shall be applied in full
satisfaction of the subject delinquencies). Seller shall furnish to Purchaser
such accurate information (based on Seller’s records) relating to the period
prior to the Closing that is reasonably necessary for the billing of such
Additional Rents. Purchaser shall bill Tenants for Additional Rents for
accounting periods prior to the Closing in accordance with and on the basis of
such information furnished by Seller and in accordance with its standard
practice. Subsequent to the Closing, Seller, shall have the right to review the
applicable portion of Purchaser’s books and records with respect to the Property
during ordinary business hours, to ascertain the status of Purchaser’s billing
and collection of Additional Rents. No action which results in the compromising
of any claim against any Tenant with respect to base or fixed rents due under
such Tenant’s Lease for the period prior to the Closing shall be made without
Seller’s prior written approval, not to be unreasonably withheld.

With respect to any Tenant which has paid all Additional Rents due and payable
to the Closing Date, if, prior to the Closing, Seller shall have actually
received and collected any installments or other amounts of Additional Rents
from such Tenant attributable to Additional Rents for periods from and after the
Closing Date, then, Purchaser shall receive a credit against the Balance of the
Purchase Price in the amount of such installments or other amounts of Additional
Rents at the Closing.

(b) Any Additional Rents collected by Purchaser or Seller after the Closing from
Tenants who owe Additional Rents for periods prior to the Closing (to the extent
not applied against Fixed Rents due and payable by such Tenant in accordance
with Section 4.2.4 above) shall be applied to Additional Rents then due and
payable in the following order of priority (i) first, in payment of Additional
Rents for the accounting period in which the Closing Date occurs, with such
amounts being prorated between Purchaser and Seller based upon the number of
days each owned the Property during the accounting period in which the Closing
occurs; (ii) second, in payment of Additional Rents for any accounting periods
which commenced after the Closing occurs, but only to the extent payments of
Additional Rents for such accounting period are then currently due; and
(iii) third, in payment of Additional Rents for accounting periods preceding the
accounting period prior to the accounting period in which the Closing occurs.
Notwithstanding the foregoing, (I) if any Additional Rents are collected by
Purchaser after the Closing Date which are expressly attributable in whole or in
part to any period prior to the Closing, then Purchaser shall promptly pay to
Seller its proportionate share thereof, (II) if any Additional Rents are
collected by Seller after the Closing Date which are expressly attributable in
whole or in part to any period prior to the Closing, then Seller may retain its
proportionate share thereof, and (III) any funds collected by Purchaser for
Additional Rents as the result of an end of billing period “true up” that are in
favor of landlord, shall be divided between Seller and Purchaser based upon the
number of days each held the landlord’s interest in the Property for such
billing period. At the Closing, Purchaser shall receive a credit against the
Balance of the Purchase Price for any Additional Rents or other amounts paid by
Tenants pursuant to the Leases actually received and collected by Seller prior
to Closing, but that correspond to Additional Rent, real estate taxes, operating
expenses or other charges which are not due and payable until after the Closing.

 

10



--------------------------------------------------------------------------------

4.2.6. Tenant Security Deposits. Attached hereto as Schedule 4.2.6 is a true,
correct and complete list of Tenant security deposits (“Security Deposits”) and
letters of credit delivered under the Existing Leases and the amounts that would
be required to be returned to the Tenants pursuant to the terms of the Existing
Leases absent events giving Seller the right under the Existing Leases to retain
such deposits or draw on any such letters of credit, and, in each case, such
Security Deposits and letters of credit are in Seller’s possession as of the
date of this Agreement. Security Deposits held by or on behalf of Seller
together with any interest accrued thereon, shall be turned over by Seller to
Purchaser at the Closing by, in the case of cash Security Deposits, crediting
such amount (less the amount of any interest thereon pro-rated for the period
prior to the Closing which the landlord under such Lease would be entitled to
retain and a 1% per annum administrative charge thereon, if applicable, as
permitted by the terms of the Leases or applicable law, which charge shall be
subject to proration in accordance with this Section 4.2) to Purchaser and, in
the case of any letters of credit or other non-cash items, by the delivery
thereof by Seller to Purchaser in accordance with Section 10.1.7 hereof. Seller
represents that, as of the date hereof, it has not applied any Security Deposits
or the proceeds of any letter of credit delivered against defaults with respect
to any Existing Leases. After the date of this Agreement, Seller shall not be
permitted to apply any Security Deposit prior to the Closing or draw on any
letter of credit delivered under the Leases, except that Seller may apply such
Security Deposit or draw on any such letter of credit in accordance with the
applicable Lease in the event that (i) the Tenant under such Lease shall be in
default thereunder, (ii) such Tenant shall have vacated and surrendered the
leased premises thereunder to Seller and (iii) such Lease shall have been
terminated. Security Deposits and the proceeds of any letter of credit applied
after the Closing Date shall be held or applied as determined by Purchaser in
its sole and absolute discretion, subject to adjustment for Fixed Rent and
Additional Rent due Seller pursuant to Sections 4.2.4 and 4.2.5 hereof. At
Closing, Purchaser shall deliver to Seller a receipt for any Security Deposits
actually turned over or credited by Seller to Purchaser and Purchaser shall
indemnify Seller with respect thereto pursuant to, and in accordance with, the
Assignment and Assumption of Leases (as hereinafter defined). In the case of any
Security Deposits held by Seller in the form of letters of credit, such letters
of credit, to the extent permitted by the terms thereof, shall be assigned to
Purchaser at the Closing and Purchaser shall indemnify Seller with respect
thereto pursuant to, and in accordance with, the Assignment and Assumption of
Leases. In the case of any such letters of credit which by their terms are not
assignable, Seller shall deliver possession of such nonassignable letters of
credit to Purchaser and shall cooperate with Purchase (i) in Purchaser’s efforts
to cause the applicable Tenant(s) to replace such letters of credit with ones
which are in the name of Purchaser and (ii) in the event that Purchaser shall
desire to draw down on any such letter of credit prior to the date such letter
of credit has been replaced by drawing on such letter of credit at the
instruction of Purchaser. Purchaser shall indemnify Seller with respect to any
judgments, suits, claims, demands, liabilities and obligations and related costs
and expenses (including reasonable attorneys’ fees) arising out of Seller’s draw
down and delivery of the proceeds of such letters of credit as directed by
Purchaser. Promptly after the Closing, but in no event later than 5 days after
Closing, Seller shall transfer the Seller’s interest in any certificates of
deposit held by Seller as security for a tenant’s performance under any of the
Leases being assigned to Purchaser and shall indemnify Purchaser, without regard
to any limit or threshold as contemplated in Section 6.6, for Sellers failure to
comply with this covenant.

 

11



--------------------------------------------------------------------------------

4.2.7. Brokerage Commissions and Tenant Improvements.

(i) Seller and Purchaser shall each be responsible for the payment of those
leasing commissions and referral fees (collectively, “Leasing Commissions”)
relating to Existing Leases executed prior to the date hereof (the “Leasing
Cut-off Date”) as set forth on Schedule 4.2.7(i) attached to this Agreement, as
the same become due and payable, it being the intention that (except as
otherwise provided in Schedule 4.2.7(i)), (A) Seller shall be responsible for
the payment of all Leasing Commissions relating to Existing Leases other than
Leasing Commissions or fees due or payable as a result of (i) the exercise of
any renewal option or other option or right or failure to exercise any right
under any Existing Lease which is exercised or not exercised after the Leasing
Cut-off Date (including, without limitation, any such Leasing Commissions or
fees which become due and payable as the result of any extension of month to
month tenancies occurring subsequent to the Leasing Cut-off Date or failure by a
tenant to exercise a termination option subsequent to the Leasing Cut-off Date),
or (ii) any renewal, expansion or other modification of an Existing Lease
entered into after the Leasing Cut-off Date or otherwise agreed to by Purchaser
after the Leasing Cut-off Date and (B) Purchaser shall be responsible for the
payment of (i) all Leasing Commissions due or payable as a result of the
exercise of any renewal option or other option or right, or failure to exercise
any right, under any Existing Lease after the Leasing Cut-off Date (including,
without limitation, any such Leasing Commissions which become due and payable as
the result of any extension of month to month tenancies occurring subsequent to
the Leasing Cut-off Date or failure by a tenant to exercise a termination option
subsequent to the Leasing Cut-off Date) and (ii) as the result of any renewal,
expansion or modification of any Existing Lease entered into after the Leasing
Cut-off Date or otherwise agreed to by Purchaser after the Leasing Cut-off Date.
Purchaser shall reimburse Seller as an adjustment item to the extent Seller has
paid any Leasing Commissions which are the responsibility of Purchaser under the
preceding sentence. Seller has not entered into letter of intent or have any
agreement in principle with any Tenants, or received any written notice from any
Tenant, with respect to the renewal of any Existing Lease or the exercise of any
option under any Existing Lease that would give rise to the payment of Leasing
Commissions.

(ii) Seller and Purchaser shall each be responsible for the payment of all
tenant improvement expenses (including all hard and soft construction costs,
whether payable to the contractor or to the tenant), tenant allowances, tenant
“buy-out” or lease surrender costs, work allowances and work letters, free rent,
rent allowances or rent credit (and, in the case of any such inducement not paid
in cash, the dollar value thereof), legal fees and expenses, moving allowances
and other out-of-pocket costs (collectively, the “Tenant Allowances”) as set
forth on Schedule 4.2.7(ii) attached to this Agreement, as the same become due
and payable, it being the intention that (except as otherwise provided in
Schedule 4.2.7(ii)), (A) Seller shall be responsible for the payment of all
Tenant Allowances which are the obligation of the landlord under the Existing
Leases other than (i) Tenant Allowances to the extent they become due and
payable during the term of Existing Leases and do not relate to the initial
occupancy by the tenants thereunder, and (ii) as set forth in the following
clause (B) with respect to renewal options, expansion options or first offer
rights, under the Existing Leases and (B) Purchaser shall be responsible for the
payment of all Tenant Allowances to the extent they become due and payable
during the term of Existing Leases and (i) do not relate to the initial
occupancy by the tenants thereunder, or (ii) relate to renewal periods or
additional space under renewal options,

 

12



--------------------------------------------------------------------------------

expansion options or first offer rights, under the Existing Leases exercised on
or after the Leasing Cut-off Date or otherwise agreed to by Purchaser after the
Leasing Cut-off Date. Purchaser shall reimburse Seller as an adjustment item to
the extent Seller has paid any Tenant Allowances prior to Closing which are the
responsibility of Purchaser under the preceding sentence. Seller shall in no
event be obligated to pay for any increased costs relating to change orders or
additions to the tenant improvements or changes in the scope of the work or the
specifications agreed to by Purchaser and issued on or after the Leasing Cut-off
Date with respect to Existing Leases. Except as set forth on Schedule 4.2.7(ii)
there are no other Tenant Allowances payable in connection with the Existing
Leases.

4.2.8. Employees. Salaries, wages, vacation pay, bonuses and any other fringe
benefits (including, without limitation, social security, unemployment
compensation, employee disability insurance, sick pay, welfare and pension fund
contributions, payments and deposits, if any) of all Employees (as hereinafter
defined).

4.2.9. Fuel. The value of fuel stored on the Property by Seller, if any, at
Seller’s most recent cost, including any taxes, on the basis of a reading made
within ten (10) business days prior to the Closing by Seller’s supplier, shall
be paid for by Purchaser.

4.2.10. Contracts. Charges and payments under Contracts or permitted renewals or
replacements thereof.

4.2.11. Permit Fees. Fees and other amounts payable under the Licenses and
Permits assigned to Purchaser or held by manager for the benefit of the
Purchaser.

4.2.12. Inventory. The value of all inventory and supplies in unopened
containers usable in connection with the management, maintenance or operation of
the Improvements and located on the Real Property on the date of Closing, if
any, at Seller’s most recent cost, including any taxes, shall be paid for by the
Purchaser.

4.2.13 Revenue Support

(i) Seller shall pay to Purchaser the amounts listed on Schedule 4.2.13 attached
hereto (each, a “Revenue Support Payment”) for each month during the period
described in such schedule. Each Revenue Support Payment shall be paid on the
first day of each calendar month after the Closing; provided, however, that with
respect to the month in which the Closing occurs, Seller shall pay to Purchaser
at Closing an amount equal to the product of (i) a fraction, the numerator of
which is the number of days remaining in such month (inclusive of the Closing
Date) and the denominator of which shall be the total number of days in such
month and (ii) the Revenue Support Payment applicable for the period in which
the Closing occurs. Each Revenue Support Payment shall be deemed to constitute
an adjustment to the Purchase Price paid by the Purchaser hereunder.

(ii) At Closing, Boston Properties Limited Partnership (“BPLP”) shall execute a
“Guaranty Agreement” in the form of Exhibit N attached hereto with respect to
the prompt and unconditional payment of the Revenue Support Payments, which
Guaranty Agreement shall also guaranty all other obligations and liabilities of
Seller hereunder which survive the Closing, subject to the limitations set forth
in Section 6.6 hereof.

 

13



--------------------------------------------------------------------------------

4.2.14. Capital Expenditures. At Closing, Purchaser shall reimburse Seller for
all amounts expended by Seller as of the Closing with respect to the items of
the Capital Plan which are designated under Part II of Schedule 8.10 hereof as
“Purchaser’s Responsibility”. Prior to Closing, Seller shall provide Purchaser
with a statement setting forth the amounts reimbursable to Seller pursuant to
this Section 4.2.14, accompanied by supporting evidence and detail with respect
to such amounts reasonably satisfactory to Purchaser.

4.2.15. Method of Calculation. For purposes of calculating prorations, Purchaser
shall be deemed to be the owner of the Property, and therefore entitled to the
income therefrom and responsible for the expenses thereof for the entire day
upon which the Closing occurs, and thereafter all such prorations shall be made
on the basis of the actual number of days of the month which shall have elapsed
as of the day of the Closing and based upon the actual number of days in the
month and a three hundred sixty five (365) day year. Seller and Purchaser agree
to use reasonable efforts to calculate all adjustments required under this
Article IV (and to make the adjustment payments resulting from such
calculations) with respect to those items of income and expense which are
ascertainable on the Closing Date by no later than twenty (20) days after the
Closing Date. Each other item of income and expense which is subject to
adjustment under this Article IV but which is not ascertainable on the Closing
Date will be adjusted retroactive to the Closing Date, and the payment made on
such adjustment within sixty (60) days after the date that such adjustment
becomes ascertainable, i.e., the date by which each party, in its good faith
business judgment, has sufficient information to make such adjustment. The
parties agree that each party shall have the right following Closing, on
reasonable written notice to the other, from time to time to review the books
and records of such other party pertaining solely to the operations of the
Property and limited to such portions of the books and records necessary to
confirm the amounts of adjustments payable to Seller and/or Purchaser following
the Closing, and Seller and Purchaser shall instruct any property manager to
make such applicable portions of its books and records available for this
purpose. Purchaser and Seller shall cooperate as necessary following the Closing
in order to promptly and in good faith discharge their respective obligations
under this Article IV. Notwithstanding the foregoing and subject to Section 8.6
hereof, any claim for an adjustment under Section 4.2 will be valid if made in
writing with reasonable specificity within one (1) year after the Closing Date,
except in the case of items of adjustment which at the expiration of such period
are subject to pending litigation or administrative proceedings. Claims with
respect to items of adjustment which are subject to litigation or administrative
proceedings will be valid if made on or before the later to occur of (i) the
date that is one (1) year after the Closing Date and (ii) the date that is one
hundred eighty (180) days after a final order shall have issued in such
litigation or administrative hearing. Both parties shall use good faith efforts
to resolve any disputed claims promptly.

4.2.16. Survival. The provisions of this Section 4.2 shall survive the Closing.

4.3. Transfer Taxes. Seller shall pay all transfer taxes imposed upon the
conveyance of the Real Property hereunder pursuant to Section 1402 of the New
York State Tax Law and

 

14



--------------------------------------------------------------------------------

Title 11 of Chapter 21 of the Administrative Code of the City of New York (the
“Transfer Taxes”). Seller shall file or cause to be filed all necessary tax
returns with respect to all such Transfer Taxes and, to the extent required by
applicable law, Purchaser will join in the execution of any such tax returns.

4.4. Sales Taxes. Although it is not anticipated that any sales tax shall be due
and payable, Purchaser agrees that Purchaser shall pay any and all New York
State and New York City sales and/or compensating use taxes imposed upon or due
in connection with the transactions contemplated hereunder under Sections 1105,
1107, 1109 and 1110 of the New York State Tax Law and any successor provisions
thereto or replacement provisions thereof. Purchaser shall file all necessary
tax returns with respect to all such taxes and, to the extent required by
applicable law, Seller will join in the execution of any such tax returns.

4.5. Closing Costs. Purchaser shall pay all recording fees and charges
associated with the recordation of the Deed (as hereinafter defined), other than
the Transfer Taxes, which are payable by Seller under Section 4.3. Seller shall
pay all fees and commissions due to the Broker (as hereinafter defined) in
accordance with Section 13.1. Purchaser shall pay all title insurance premiums,
title examination fees and survey costs incurred by Purchaser. Seller shall pay
for all costs and charges in connection with the preparation and delivery of
Seller’s Title Report (as hereinafter defined). All other costs, fees, expenses
and charges of any kind incident to the sale and conveyance of the Property from
Seller to Purchaser, including attorneys’ fees and consultants’ fees, shall be
borne by the party incurring the same.

ARTICLE V.

Title and Survey Matters

5.1. Title.

5.1.1. Updated Commitment and Survey. Purchaser shall, at its sole cost and
expense, within five (5) business days from the date hereof, order a title
insurance commitment for an owner’s policy of title insurance for the Real
Property (the “Purchaser’s Title Commitment”) from any nationally recognized
title insurance company (the “Title Company”), setting forth the status of title
to the Real Property and any defects in or objections or exceptions to title to
the Real Property, together with true and correct copies of all instruments
giving rise to such defects, objections or exceptions. Purchaser shall instruct
the Title Company to forward a copy of the Purchaser’s Title Commitment and any
updates thereof to Seller’s attorney simultaneously with the issuance thereof to
Purchaser. Seller has delivered to Purchaser a copy of a survey of the Real
Property, dated May 27, 1997, and most recently visually certified as of
December 8, 2000, as prepared by Earl B. Lovell - S.P. Belcher, Inc. (the
“Survey”). Purchaser shall instruct the surveyor to forward a copy of any
updated Survey and any further updates thereof to Seller’s attorney and the
Title Company simultaneously with the issuance thereof to Purchaser.

5.1.2. Title Objections. If the Purchaser’s Title Commitment or any update of
either the Survey or the Purchaser’s Title Commitment shall reveal or disclose
any defects,

 

15



--------------------------------------------------------------------------------

objections or exceptions in the title to the Real Property which are not
Permitted Exceptions (as hereinafter defined) and to which Purchaser objects
(“Title Objections”), then Purchaser (or Purchaser’s counsel) shall notify
Seller (or Seller’s counsel) of such Title Objections in writing within ten
(10) business days of Purchaser’s receipt thereof.

If Purchaser does not notify Seller in writing of any such Title Objections
within the time period set forth in this Section 5.1.2, then Purchaser shall be
deemed to have accepted the state of title to the Real Property reflected in the
Purchaser’s Title Commitment, the Survey or any updates of either received by
Purchaser and to have waived any claims or defects which it might otherwise have
raised with respect to the matters reflected therein and the same shall be
deemed to be Permitted Exceptions for all purposes of this Agreement.

5.1.3. Permitted Exceptions.

(a) Seller’s Title Report. Purchaser acknowledges receipt of a copy of (a) a
commitment for an owner’s title insurance policy for the Real Property prepared
by Fidelity National Title Insurance Company under its Title
No. 06-7406-14813-NYM (the “Seller’s Title Report”), together with copies of all
instruments giving rise to any defects, objections or exceptions noted in such
commitment and (b) the Survey. At the Closing, Seller shall convey and Purchaser
shall accept fee simple title to the Real Property subject only to the Permitted
Exceptions.

(b) Permitted Exceptions to Title. The Property shall be sold and conveyed
subject to the following exceptions to title (the “Permitted Exceptions”):

(1) any state of facts shown on the Survey and any state of facts an accurate
survey would show provided such additional state of facts do not render title to
the Property unmarketable or materially interfere with the use, operation or
maintenance of the Property;

(2) all laws, ordinances, rules and regulations of any Governmental Authority
(as hereinafter defined), as the same now exist or may be hereafter modified,
supplemented or promulgated;

(3) right, lack of right or restricted right of any owner of the Property to
construct and/or maintain (and the right of any Governmental Authority to
require the removal of) any vault or vaulted area, in or under the streets,
sidewalks or other areas abutting the Property, and any applicable licensing
statute, ordinance and regulation, the terms of any license pertaining thereto
and the lien of vault taxes, provided any such vault taxes or charges which are
then due and payable are paid by Seller at Closing;

(4) all presently existing and future liens of real estate taxes or assessments
and water rates, water meter charges, water frontage charges and sewer taxes,
rents and charges, if any, provided that such items are not due and payable and
are apportioned as provided in this Agreement;

 

16



--------------------------------------------------------------------------------

(5) all disclosed violations of laws, ordinances, orders, requirements or
regulations of any Governmental Authority, applicable to the Property whether or
not noted in the records of or issued by, any Governmental Authority, and such
other violations existing on the Closing Date that do not have a material
adverse effect on the use, operation or maintenance of the Property;

(6) such matters as the Title Company shall be willing to omit as exceptions to
coverage or affirmatively insure over at no cost or expense to Purchaser with
respect to an owner’s policy issued by the Title Company on the Closing Date.

(7) minor variations between the tax lot lines and the description of the Land
set forth on Exhibit A attached hereto and made a part hereof, disclosed by the
Survey, provided such variations are affirmatively insured by the Title Company
or otherwise deemed immaterial by Purchaser;

(8) all utility easements of record;

(9) the Surviving Bankers Trust Provisions;

(10) the exceptions set forth on Schedule 5.1.3 hereto;

(11) any defects, objections or exceptions in the title to the Real Property
disclosed in Purchaser’s Title Commitment or any update thereof or any updates
of the Survey with respect to which Title Objections have not been delivered
within ten (10) business days of Purchaser’s receipt thereof;

(12) any defects or other matters which will be irrevocably extinguished upon
the transfer of the Property; and

(13) any other matter or thing affecting title to the Property that Purchaser
shall have agreed or be deemed to have agreed to waive.

5.1.4. Elimination of Liens. If any Title Objections appear in the Purchaser’s
Title Commitment or any updates thereof or any updates to the Survey which are
not Permitted Exceptions and to which Purchaser has timely objected pursuant to
Section 5.1.2 hereof, then Seller shall be obligated to cause to be released,
satisfied and otherwise discharged of record all such Title Objections which are
(1) a mortgage, deed of trust, security agreement, financing statement, or any
other instrument which evidences or secures indebtedness, (2) a mechanics’ lien,
(the items described in the preceding subclauses (1) and (2), collectively,
“Monetary Encumbrances”) or (3) any other lien which can be satisfied by the
payment of a liquidated sum not in excess of $24,000,000, in the aggregate of
all such other liens (the items described in the preceding subclause (3) being
“Other Liens”) and (4) any encumbrances voluntarily recorded or otherwise placed
or permitted to be placed by Seller against the Property on or following the
date of Seller’s Title Report and not approved by Purchaser (“Voluntary
Encumbrances”). Nothing herein shall require Seller to cure any title objection
other than as expressly set forth in the immediately preceding sentence. Seller,
in its discretion, may adjourn the Closing Date for up to ninety (90) days in
the aggregate in order to eliminate any Title

 

17



--------------------------------------------------------------------------------

Objections or Voluntary Encumbrances (which in either case are not Permitted
Exceptions). In lieu of eliminating any Title Objections which are not Permitted
Exceptions which Seller may elect, or be required, pursuant to the express terms
hereof, to eliminate under this Agreement, Seller may, in its sole discretion,
deposit with the Title Company such amount of money as may be determined by the
Title Company as being sufficient to induce the Title Company, without the
payment of any additional premium by Purchaser, to omit such Title Objections
which are not Permitted Exceptions from Purchaser’s title insurance policy;
provided such right of Seller shall be limited to matters which, in the
aggregate involve sums of less than $5,000,000. If, as of the Closing Date,
there are any Title Objections (which are not Permitted Exceptions or are not
otherwise omitted from Purchaser’s title insurance policy in accordance
herewith), then, subject to Seller’s right to adjourn the Closing Date for up to
ninety (90) days in the aggregate in order to eliminate any Title Objections or
Voluntary Encumbrances, Purchaser shall have the right (as its sole and
exclusive remedy with respect to such matters) either (I) to terminate this
Agreement by delivering notice thereof to Seller, in which event Purchaser shall
be entitled to the return of the Deposit and Interest accrued thereon, and
neither party shall have any obligations hereunder except those expressly stated
to survive the termination of this Agreement, or (II) to waive, in writing, its
objection thereto and consummate the Closing, in which event (i) such Title
Objections shall thereupon constitute Permitted Exceptions for all purposes of
this Agreement and (ii) Seller shall be obligated, at Closing, to remove any
Voluntary Encumbrances which are not Permitted Exceptions and Purchaser shall be
entitled to a credit against the Balance of the Purchase Price in an amount
equal to the sum of (x) the amount necessary to discharge of record all of the
unsatisfied Monetary Encumbrances and (y) the lesser of (A) the amount necessary
to discharge of record all of the unsatisfied Other Liens or (B) $24,000,000.
Seller agrees that Seller shall not voluntarily enter into any agreement to
create a lien or encumbrance on the Property after the date hereof without
Purchaser’s prior written consent.

5.1.5. Payment from Balance of the Purchase Price. Any unpaid taxes, water
charges, sewer rents and assessments, together with the interest and penalties
thereon to a date not more than five (5) business days following the Closing
Date (in each case subject to any applicable apportionment), and any Monetary
Encumbrances or Other Liens, together with the cost of recording or filing any
instruments necessary to discharge such Monetary Encumbrances or Other Liens,
may be paid out of the proceeds of the Balance of the Purchase Price payable at
the Closing. Seller hereby agrees to deliver to Purchaser, on the Closing Date,
instruments in recordable form sufficient (in the reasonable opinion of the
Title Company) to discharge any such Monetary Encumbrances or Other Liens. Upon
request of Seller, delivered to Purchaser no later than five (5) business days
prior to the Closing, Purchaser shall provide at the Closing separate certified
checks, or bank checks for the foregoing payable to the order of the holder of
any such Monetary Encumbrances or Other Liens, or a wire transfer of federal
funds as Seller shall direct, in an aggregate amount not to exceed the Balance
of the Purchase Price, as adjusted for apportionments required under this
Agreement, payable at the Closing.

5.1.6. Affidavits. If the Purchaser’s Title Commitment discloses judgments,
bankruptcies or other returns against other persons having names the same as or
similar to that of Seller, Seller, on request, shall deliver to the Title
Company affidavits showing that such judgments, bankruptcies or other returns
are not against Seller.

 

18



--------------------------------------------------------------------------------

5.2. Violations. Purchaser agrees to purchase the Property subject to any and
all existing notes or notices of violations of law, or municipal ordinances,
orders, designations or requirements whatsoever noted in or issued by any
federal, state, municipal or other governmental department, agency or bureau or
any other governmental authority having jurisdiction over the Property
(collectively, “Violations”), or any existing condition or state of repair or
disrepair or other matter or thing, whether or not noted, which, if noted, would
result in a violation being placed on the Property. Seller shall have no duty to
remove or comply with or repair any condition, matter or thing, whether or not
noted, which, if noted, would result in a violation being placed on the
Property, Seller shall have no duty to remove or comply with or repair any of
the aforementioned Violations, or other conditions, and Purchaser shall accept
the Property subject to all such Violations, the existence of any conditions at
the Property which would give rise to such Violations, if any, and any
governmental claims arising from the existence of such Violations, in each case
without any abatement of or credit against the Purchase Price.

ARTICLE VI.

Representations and Warranties of Seller

6.1. Seller’s Representations. Seller represents and warrants that the following
matters are true and correct as of the date hereof with respect to Seller and to
the Property:

6.1.1. Authority. Seller is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware. This
Agreement has been duly authorized, executed and delivered by Seller, is the
legal, valid and binding obligation of Seller, and does not violate any
provision of any agreement or judicial order to which Seller is a party or to
which Seller is subject. All documents to be executed by Seller which are to be
delivered at Closing will, at the time of Closing, be duly authorized, executed
and delivered by Seller, be legal, valid and binding obligations of Seller, and
will not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller is subject. Neither the execution and
delivery of this Agreement and all documents contemplated hereunder to be
executed by Seller, nor the performance of the obligations of Seller hereunder
or thereunder will result in the violation of any law or any provision of the
organizational documents of Seller or will conflict with any agreement or any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound.

6.1.2. Bankruptcy or Debt of Seller. Seller has not made a general assignment
for the benefit of creditors, filed any voluntary petition in bankruptcy or, to
Seller’s knowledge, suffered the filing of an involuntary petition by Seller’s
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets, suffered the attachment or other judicial
seizure of all, or substantially all, of Seller’s assets, admitted in writing
its inability to pay its debts as they generally come due or made an offer of
settlement, extension or composition to its creditors generally.

6.1.3. Foreign Person. Seller is not a foreign person within the meaning of
Section 1445(f) of the Code, and Seller agrees to execute any and all documents
necessary or reasonably required by the Internal Revenue Service or Purchaser in
connection with such declaration.

 

19



--------------------------------------------------------------------------------

6.1.4. Leases; Brokerage Agreements.

(i) Seller has delivered or made available to Purchaser true, correct and
complete copies of the Existing Leases (including all amendments and supplements
thereto). A true, correct and complete list of the Existing Leases (including
all amendments and supplements thereto and all subleases consented to by Seller)
is set forth in Exhibit B. Other than the Existing Leases, there are no other
leases, licenses, franchises, concessions, tenancies or other occupancy rights
granted or consented to by Seller to any party. No representation is made as to
(a) possible assignments of any of the Leases not consented to by Seller or
(b) any subleases or underlettings under any of the Leases not consented to by
Seller.

(ii) No base rent, fixed rent or additional rent has been paid more than one
(1) month in advance by any tenant under any Existing Lease, and except as set
forth in Schedule 6.1.4(ii) hereof, Seller has not received any written notices
by any tenant under any Existing Lease asserting a default by Seller under such
Existing Lease, or a defense or off-set to rent or additional rent by any such
tenant based on an allegation that Seller is in default of any of its
obligations as landlord under any Existing Lease, in both cases which default
remains uncured.

(iii) Seller does not warrant that any particular Lease will be in force or
effect at the Closing or that the Tenants will have performed their obligations
thereunder. The termination of any Lease prior to the Closing as a result of a
default by the applicable Tenant thereunder and otherwise as permitted under the
terms of the Lease shall not affect the obligations of Purchaser under this
Agreement, or entitle Purchaser to an abatement of or credit against the
Purchase Price or give rise to any claim on the part of Purchaser against
Seller.

(iv) The only written agreements to which Seller is a party for the payment of
Leasing Commissions in connection with the Leases as of the date hereof are
those listed on Schedule 6.1.4(iv) attached hereto (the “Brokerage Agreements”)
and no claims for Leasing Commissions have been made by any party under any such
Brokerage Agreements. Seller has delivered or made available to Purchaser true,
correct and complete copies of the Brokerage Agreements (together with any
amendments or supplements thereto).

(v) Attached hereto as Schedule 6.1.4(v), is a true, correct and complete list
of rent arrearages with respect to Existing Leases, as of April 24, 2006. At the
Closing, Seller will provide an updated list of rent arrearages dated not later
than five (5) business days prior to the Closing Date.

(vi) As of the date hereof, the Existing Leases are in full force and effect and
except as listed in Schedule 6.1.4(vi), no written notice of default or
termination has been delivered to any Tenant which continues to be outstanding
and, except as set forth on the attached Schedule 6.1.4(vi), no monetary default
or, to Seller’s knowledge, other material default exists by any Tenant or by
Seller under the Leases.

 

20



--------------------------------------------------------------------------------

6.1.5. Tenant Allowances and Leasing Commissions. There are no unpaid Leasing
Commissions or Tenant Allowances which are either currently due and payable or
earned (but not yet due or payable) except (i) as set forth on Schedule 4.2.7(i)
(as to Leasing Commissions), (ii) as set forth on Schedule 4.2.7(ii) (as to
Tenant Allowances), and (iii) as to Leasing Commissions or Tenant Allowances
which may become due as the result of any renewal, extension, expansion or
modification of any Existing Lease which has not been exercised as of the date
hereof.

6.1.6. Telecommunications Contracts. Except as listed on Exhibit B there are no
telecommunications agreements in effect as of the date hereof (including all
amendments, modifications and supplements thereto). All amounts payable by
Seller under such agreements have been paid through the last date due and there
is no material default existing and continuing thereunder by Seller, or to
Seller’s knowledge, the other party thereto.

6.1.7. Contracts. Seller has delivered or made available to Purchaser true,
correct and complete copies of the Existing Contracts. Schedule 1.1.7 attached
hereto is a true, correct and complete list of the Contracts to which the
Property is subject and which would remain in effect after the Closing Date.
There are no material service or other contracts other than those listed on
Schedule 1.1.7. Each of the Existing Contracts is terminable by Seller upon no
greater than thirty (30) days written notice without penalty except as otherwise
provided on Schedule 1.1.7. All amounts payable by Seller under such contracts
have been paid through the last date due and there is no material default
existing and continuing thereunder by Seller, or to Seller’s knowledge, the
other party thereto.

6.1.8. Condemnation. Seller has not received any written notice of any and to,
Seller’s knowledge, there are no existing, pending or contemplated condemnation,
eminent domain or similar proceeding with respect to the Real Property, except
as disclosed on Schedule 6.1.8 attached hereto. Seller has delivered to
Purchaser true and complete copies of all material notices, filings, proceedings
and other material information (other than e-mail communications) known to
Seller and related to the items listed on Schedule 6.1.8 attached hereto.

6.1.9. Tax Appeal Proceedings. Except as set forth on Schedule 6.1.9 attached
hereto, Seller has not filed, and has not retained anyone to file, notices of
protest against, or to commence actions to review real property tax assessments
against the Real Property which are currently pending. Seller has delivered to
Purchaser copies of all filings, protests and other material information related
to the items listed on Schedule 6.1.9 attached hereto.

6.1.10. Employees. Schedule 6.1.10 attached hereto is a correct and complete
list of all employees (for purposes of this Agreement, the “Employees”)
presently employed by Seller or Seller’s property manager at the Real Property.

6.1.11. Litigation. Schedule 6.1.11 attached hereto contains a correct and
complete list of litigation commenced by or against Seller or Seller’s property
manager in connection with the Property of which Seller or Seller’s property
manager has received actual notice (exclusive of tort and other liability
proceeding for which adequate insurance coverage is available, and exclusive of
the proceedings, if any, set forth on Schedule 6.1.9 hereto).

 

21



--------------------------------------------------------------------------------

6.1.12. Purchase Rights. There are no rights of first offer to purchase, rights
of first refusal to purchase, purchase options or similar rights or
contractually required consents to transfer pertaining to the Property.

6.1.13. Fixtures. The Personal Property has been fully paid for and is owned by
Seller free and clear of all liens and encumbrances.

6.1.14. Insurance Policy. Schedule 6.1.14 attached hereto contains a correct and
complete list of property and casualty insurance policies and liability
insurance policies (including the applicable coverage and deductible amounts)
(collectively, the “Insurance Policies”) maintained by Seller with respect to
the Real Property as of the date hereof.

6.1.15. Environmental Claims. Seller has not received any written notices of any
violation or alleged violation of any federal or state environmental laws that
are applicable to the Property or informing Seller of any governmental
investigation, audit, cleanup, abatement, or containment with respect to any
environmental matters affecting the Property.

6.1.16. Licenses and Permits. To Seller’s knowledge, as of the date hereof
Seller and/or Manager, hold all Permits and Licenses which are required for the
continued operation of the Property in accordance with its current operation,
other than Permits and Licenses the failure to obtain which do not, individually
or in the aggregate, have a material adverse effect on the operations of the
Property. To the best of Seller’s knowledge, all such Permits and Licenses are
in full force and effect, except where the failure of any of the foregoing to be
valid or in full force and effect does not have a material adverse effect on the
operations of the Property.

6.1.17. Notice of Violations. To Seller’s knowledge, no material violations
currently exist which would have a material impact on the use or operation of
the Property.

6.1.18. Operating Statements. Attached hereto as Schedule 6.1.17 are true and
complete operating statements prepared in the ordinary course of business with
respect to the Property for the calendar years 2003, 2004 and 2005 and draft
operating statements prepared in the ordinary course of business with respect to
the Property for the calendar year 2006 which are, to the best of Seller’s
knowledge, correct.

6.1.19. Bankers Trust Agreement. Neither Seller nor, to Seller’s knowledge, any
Tenant is in default under the terms of the Bankers Trust Agreement (as
hereinafter defined), including but not limited to the Surviving Bankers Trust
Provisions (as hereinafter defined).

6.1.20. Surviving Bankers Trust Provisions. Attached hereto as Exhibit M is a
true and complete description of all of the Surviving Bankers Trust Provisions
(including the list of “Competitors” as defined in the Bankers Trust Agreement).
Other than the Surviving Bankers Trust Provisions, there are no other provisions
of the Bankers Trust Agreement that are binding on any successor in interest to
Seller.

 

22



--------------------------------------------------------------------------------

6.2. Seller’s Knowledge. For purposes of this Agreement and any document
delivered at Closing, whenever the phrases “to Seller’s knowledge”, “to the
current, actual knowledge of Seller” or the “knowledge” of Seller or words of
similar import are used, they shall be deemed to refer to the actual knowledge
only of Andrew Levin in connection with leasing issues only, Thomas Hill in
connection with the management and operation of the Property only, Robert Selsam
as to all other matters only, and not any implied, imputed or constructive
knowledge of Andrew Levin, Thomas Hill or Robert Selsam, or any other party,
without any independent investigation having been made or any implied duty to
investigate. Seller represents and warrants that the foregoing individuals are
the individuals with knowledge of the subject matters noted after each such
individual’s name.

6.3. Purchaser’s Agreement Regarding Seller’s Representations. Purchaser agrees
that in the event that Purchaser shall obtain actual knowledge of any
information that is or reasonably seems to be contradictory to, and could
constitute the basis of a breach of, any representation or warranty or failure
to satisfy any condition on the part of Seller, then Purchaser shall promptly
deliver Seller written notice of such information specifying the representation,
warranty or condition to which such information relates.

6.4. Survival. The express representations and warranties made in this Agreement
by Seller shall not merge into any instrument of conveyance delivered at the
Closing and all of the representations and warranties made in this Agreement by
Seller shall survive the Closing for a period of twelve (12) months (the
“Survival Period”); provided, however, that any action, suit or proceeding with
respect to the truth, accuracy or completeness of such representations and
warranties shall be commenced, if at all, on or before the date which is twelve
(12) months after the date of the Closing and, if not commenced on or before
such date, thereafter shall be void and of no force or effect. The terms and
provisions of this Section 6.4 shall survive the Closing

6.5. Waiver. Notwithstanding anything to the contrary contained herein,
Purchaser acknowledges that Purchaser shall not be entitled to bring any action
after the Closing Date based on any representation made by Seller in this
Article VI to the extent that, prior to Closing, Purchaser has actual knowledge
of such claimed breach of, such representation or warranty.

6.6. Limitation of Liability. Notwithstanding anything to the contrary or
inconsistent in this Agreement or in any of the agreements, certificates or
affidavits delivered by Seller pursuant to this Agreement, but excluding the
obligations of Seller under this Section 6.6, (i) Seller shall have no liability
for any losses, claims, costs or expenses suffered or incurred by Purchaser as a
result of the inaccuracy of any of the representations or warranties of Seller
set forth in Section 6.1 hereof and/or under any of the certificates of Seller
updating such representations and warranties set forth in or delivered pursuant
to this Agreement if the same in the aggregate shall have a monetary value (or
be in a monetary amount claimed) of less than Five Hundred Thousand Dollars
($500,000) and (ii) the aggregate liability of Seller arising pursuant to or in
connection with the inaccuracy of any of such representations and warranties of
Seller and/or such certificates of Seller set forth in or delivered pursuant to
this Agreement shall not

 

23



--------------------------------------------------------------------------------

exceed Twenty Four Million Dollars ($24,000,000) (the “Liability Cap”); provided
that, once the claims equal or exceed Five Hundred Thousand Dollars ($500,000),
Seller shall be liable for all such claims (including the first $500,000 of
claims) up to the Liability Cap. The terms and provisions of this Section 6.6
shall survive Closing and/or termination of this Agreement.

6.7. “AS IS” Sale. Subject only to Seller’s covenants, representations,
warranties and indemnifications in this Agreement, Purchaser shall purchase the
Property in its “AS IS” condition at the Closing Date, subject to all latent and
patent defects (whether physical, financial or legal, including permitted title
defects), based solely on Purchaser’s own inspection, analysis and evaluation of
the Property. Purchaser acknowledges that it is not relying on any statement or
representation (other than representations, warranties, covenants and
indemnifications contained in this Agreement) that has been made or that in the
future may be made by Seller or any of Seller’s Employees, agents, attorneys or
representatives concerning the condition of the Property (whether relating to
physical conditions, operation, performance, title, or legal matters).

ARTICLE VII.

Representations and Warranties of Purchaser

Purchaser represents and warrants to Seller that the following matters are true
and correct as of the date hereof.

7.1. Authority. Purchaser is duly organized, validly existing and in good
standing under the laws of the jurisdiction of organization. This Agreement has
been duly authorized, executed and delivered by Purchaser, is the legal, valid
and binding obligation of Purchaser, and does not violate any provision of any
agreement or judicial order to which Purchaser is a party or to which Purchaser
is subject. All documents to be executed by Purchaser which are to be delivered
at Closing will, at the time of Closing, be duly authorized, executed and
delivered by Purchaser, be legal, valid and binding obligations of Purchaser,
and will not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser is subject.

7.2. Bankruptcy or Debt of Purchaser. Purchaser represents and warrants to
Seller that Purchaser has not made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy or suffered the filing of
an involuntary petition by Purchaser’s creditors, suffered the appointment of a
receiver to take possession of all, or substantially all, of Purchaser’s assets,
suffered the attachment or other judicial seizure of all, or substantially all,
of Purchaser’s assets, admitted in writing its inability to pay its debts as
they come due or made an offer of settlement, extension or composition to its
creditors generally.

7.3. No Financing Contingency. It is expressly acknowledged by Purchaser that
this transaction is not subject to any financing contingency and that no
financing for this transaction shall be provided by Seller. Purchaser has or
will have at the Closing Date, sufficient cash, available lines of credit or
other sources of immediately good funds to enable it to make payment of the
Purchase Price and any other amounts to be paid by it hereunder.

 

24



--------------------------------------------------------------------------------

7.4. Purchaser’s Acknowledgment. Purchaser acknowledges and agrees that, except
as expressly provided in this Agreement, Seller has not made, does not make and
specifically disclaims any representations, warranties, promises, covenants,
agreements or guaranties of any kind or character whatsoever, whether express or
implied, oral or written, past, present or future, of, as to, concerning or with
respect to (a) the nature, quality or condition of the Property, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Property, (c) the suitability of the Property for any and all
activities and uses which Purchaser may conduct thereon, (d) the compliance of
or by the Property or its operation with any laws, rules, ordinances,
designations or regulations of any applicable governmental authority or body,
including, without limitation, the Americans with Disabilities Act, any
applicable federal, state or local landmark designations, and any rules and
regulations promulgated under or in connection with any of the foregoing,
(e) the habitability, merchantability or fitness for a particular purpose of the
Property, (f) the current or future real estate tax liability, assessment or
valuation of the Property, (g) the availability or non-availability or
withdrawal or revocation of any benefits or incentives conferred by any federal,
state or municipal authorities, or (h) any other matter with respect to the
Property, and specifically that Seller has not made, does not make and
specifically disclaims any representations regarding solid waste, as defined by
the U.S. Environmental Protection Agency regulations at 40 C.F.R., Part 261, or
the disposal or existence, in or on the Property, of any hazardous substance, as
defined by the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended, and applicable state laws, and regulations promulgated
thereunder. Purchaser further acknowledges and agrees that having been given the
opportunity to inspect the Property, Purchaser is relying solely on its own
investigation of the Property and not on any information provided or to be
provided by Seller as to the physical condition of the Property. Purchaser
further acknowledges and agrees that any information provided or to be provided
with respect to the Property was obtained from a variety of sources and that
Seller, except as otherwise expressly provided herein, has not made any
independent investigation or verification of such information. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
AND AS A MATERIAL INDUCEMENT TO THE SELLER’S EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS ON AN “AS IS,
WHERE IS” CONDITION AND BASIS. Purchaser acknowledges, represents and warrants
that Purchaser is not in a significantly disparate bargaining position with
respect to Seller in connection with the transaction contemplated by this
Agreement; that Purchaser freely and fairly agreed to this waiver as part of the
negotiations for the transaction contemplated by this Agreement; and that
Purchaser is represented by legal counsel in connection with this transaction
and Purchaser has conferred with such legal counsel concerning this waiver. The
terms and provisions of this Section 7.4 shall survive the Closing and/or
termination of this Agreement.

7.5. Purchaser’s Agreement Regarding Seller’s Representations. Purchaser agrees
that in the event that Purchaser shall obtain actual knowledge of any
information that is contradictory to, and could constitute the basis of a breach
of, any representation or warranty or failure to satisfy any condition on the
part of Seller, then Purchaser shall promptly deliver Seller written notice of
such information specifying the representation, warranty or condition to which
such information relates.

 

25



--------------------------------------------------------------------------------

7.6. OFAC; AML Laws.

7.6.1. Neither Purchaser nor any of its direct or indirect beneficial owners is
now or shall be at any time prior to or at the Closing a person or entity with
whom (a) a United States citizen, permanent resident alien or person within the
United States, (b) an entity organized under the laws of the United States or
its territories, (c) an entity wherever organized or doing business that is
owned or controlled by persons specified in (a) or (b) or an entity organized
under the laws of the United States or its territories or entity having its
principal place of business within the United States or any of its territories
(collectively, a “U.S. Person”), is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under AML
Laws or other relevant United States law, regulation and executive orders,
including lists published by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) (including those executive orders and lists published by
OFAC with respect to persons or entities that have been designated by executive
order or by the sanction regulations of OFAC as persons or entities with whom
U.S. Persons may not transact business or must limit their interactions to types
approved by OFAC or otherwise) or under United Nations, OEDC or other laws,
regulations, executive orders or guidelines similar to AML Laws. Purchaser has
taken such measures as are required of Purchaser under AML Laws to ascertain
that the funds being invested by Purchaser in the Ownership Interests under this
Agreement are derived from permissible sources. Neither Purchaser nor any of its
direct or indirect beneficial owners is a person or entity with which a U.S.
Person, including a United States Financial Institution as defined in 31 U.S.C.
§5312, as amended is prohibited from transacting business of the type
contemplated by this Agreement under any applicable AML Law. Neither Purchaser
nor any of its direct or indirect beneficial owners has been convicted of any
criminal violation of any AML Law. Purchaser and its direct and indirect
beneficial owners are in compliance with the Patriot Act as applicable to
Purchaser and its direct and indirect beneficial owners.

7.6.2. Any breach by Purchaser of the foregoing representations and warranties
shall be deemed a default by Purchaser under Section 12.2 of this Agreement and
(y) the representations and warranties contained in this Section 7.6 shall be
continuing in nature and shall survive the expiration or earlier termination of
this Agreement.

7.7. Bankers Trust Agreement

(a) Purchaser acknowledges that Seller is bound by certain provisions of the
Agreement dated as of August 8, 1997 by and between Bankers Trust Company, as
seller, and Boston Properties Limited Partnership, as purchaser (the “Bankers
Trust Agreement”) more particularly described Exhibit M hereto (the “Surviving
Bankers Trust Provisions”) and has agreed that Seller’s successors and assigns
shall be bound by such Surviving Bankers Trust Provisions. Purchaser
acknowledges and agrees that the Surviving Bankers Trust Provisions are binding
on the Purchaser and shall survive the Closing and that Purchaser shall cause
any future buyer of the Property to agree to be bound by the Surviving Bankers
Trust Provisions. The provisions of this Section 7.7 shall survive the Closing.

(b) Purchaser acknowledges that Seller has requested that Purchaser maintain the
inscribed lettering presently on the exterior wall of that portion of the
Improvements

 

26



--------------------------------------------------------------------------------

known as the “West Building” reciting the name of Sigmund Sommer as builder for
so long as the West Building shall stand, provided that such inscription may be
replaced with a similar inscription, in the same or similar location, which
replacement may refer to Sigmund Sommer as builder and which may refer to the
then owner or its affiliate, as owner.

ARTICLE VIII.

Seller’s Interim Operating Covenants

8.1. Operations. Seller agrees, at its cost and expense, to operate, manage and
maintain the Improvements through the Closing Date in the same manner as it has
operated, managed and maintained the Improvements through the date hereof,
subject to ordinary wear and tear and further subject to Article XI of this
Agreement. Seller shall have no obligation to make any capital repairs to the
Improvements through the Closing Date, other than such repairs or replacements
reasonably required to prevent further damage to the Property and to protect the
health and safety of tenants, visitors and the public (both inside and out of
the Property) and to comply with law and avoid violations. Seller will perform
all obligations of landlord under the Leases and enforce the Leases against the
tenants thereunder in accordance with their respective terms.

8.2. Maintain Insurance. Seller covenants to keep, at its sole cost and expense,
until the earlier of the Closing or the termination of this Agreement, the
Insurance Policies; provided, however, that Seller may make commercially
reasonable modifications to the Insurance Policies provided that such
modifications do not materially reduce the insurance coverage or increase
deductibles existing as of the date hereof.

8.3. Personal Property. Seller agrees not to transfer to any third party or
remove any Personal Property from the Improvements after the date hereof, except
for repair or replacement thereof and except in the case of any termination of
this Agreement. Any items of Personal Property repaired or replaced after the
date hereof shall be promptly installed prior to Closing and shall be of
substantially similar quality to the item of Personal Property being replaced.

8.4. Tenant Leases. Seller shall not, from and after the date hereof and until
the termination of this Agreement, (i) modify, renew (except pursuant to the
exercise by a Tenant of a renewal or extension option contained in such Tenant’s
Lease which shall not require the prior written approval of the Purchaser),
grant any consent or waive any material rights under the Leases, (ii) terminate
any Lease except by reason of a default by the Tenant thereunder and then only
in accordance with Seller’s past practice or as required by law, (iii) enter
into a New Lease, provided, however, that Seller may (A) enter into New Leases
with respect to the space covered by the terms of the Master Lease (as
hereinafter defined) and (B) enter into Brokerage Agreements in connection with
any such New Leases, all as set forth in, and to the extent permitted under, the
Master Lease, or (iv) accept a surrender or consent to the termination or
cancellation of any Lease by the Tenant thereunder, except to the extent
landlord is obligated to do so in accordance with the terms of such Lease or as
required by law, in each case described in clauses (i) through (iv), without the
prior written approval of Purchaser, which approval shall not be unreasonably
withheld or delayed, and which shall be deemed granted if Purchaser fails to

 

27



--------------------------------------------------------------------------------

respond to a written request for approval made at any time during the term of
this Agreement within ten (10) business days after receipt of the request
therefor together with a summary of lease terms in reasonable detail, a
statement as to the brokerage commission, if any, payable in connection
therewith and credit information on the proposed tenant, if the intended action
is the execution of a new tenant lease. If Purchaser approves of Seller’s
entering into a New Lease and such lease is thereafter fully executed, then
(i) the amount of the brokerage commission specified in Seller’s notice,
(ii) the cost of any tenant improvements to be performed by the landlord under
the terms of the proposed lease, and (iii) the amount of any cash work
allowances required to be given by the landlord to the tenant under the terms of
the proposed lease incurred in connection with such New Lease shall be the
responsibility of Purchaser and shall be apportioned at the Closing in
accordance with the provisions of Article 4 hereof. Upon Seller’s execution and
delivery of any such lease approved by Purchaser, the same shall be deemed to be
a New Lease for all purposes under this Agreement.

8.5. Contracts. Seller may, between the date hereof and the Closing, extend,
renew, replace or modify any Contract or enter into any new Contract if the
terms thereof are on commercially reasonable and competitive market terms and
the term thereof is cancelable upon no more than thirty (30) days prior written
notice, without premium or penalty.

8.6. Tax Appeal Proceedings.

(a) If any Tax Proceedings in respect of the Property, relating to any tax years
ending prior to the tax year in which the Closing occurs, are pending at the
time of the Closing, Seller reserves and shall have the right to continue to
prosecute and/or settle the same at no cost or expense to Purchaser and without
Purchaser’s consent.

(b) If any Tax Proceedings in respect of the Property, relating to the tax year
in which the Closing occurs, are pending at the time of Closing, at Purchaser’s
request Seller shall, if possible, cause Purchaser to be substituted for Seller
in such Tax Proceedings, or if not possible, Seller shall permit Purchaser to
control the conduct such Tax Proceedings, it being agreed that (i) Seller shall
not be obligated to agree to the settlement of any such Tax Proceedings in which
Purchaser has been substituted for Seller or which Purchaser is controlling
unless Seller approves of such settlement in the exercise of its reasonable
discretion and (ii) Seller shall not settle any such proceeding without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld or delayed. Seller and Purchaser shall otherwise cooperate with each
other with respect to all Tax Proceedings.

(c) Any refunds or savings in the payment of taxes resulting from such Tax
Proceedings applicable to the period prior to the date of the Closing shall
belong to and be the property of Seller, and any refunds or savings in the
payment of taxes applicable to the period from and after the date of the Closing
shall belong to and be the property of Purchaser; provided, however, with
respect to any Tenants who were in occupancy of the Real Property during the
period for which any tax refunds or savings are applicable and continued to be
in occupancy of the Real Property for any period from and after the Closing
Date, if any such refund creates an obligation to reimburse any such Tenants for
any rents or additional rents paid or to be paid, that portion of such refund
equal to the amount of such required reimbursement (after deduction of

 

28



--------------------------------------------------------------------------------

allocable expenses as may be provided in the Lease to such Tenant) shall be paid
to Purchaser and Purchaser shall disburse the same to such Tenants in accordance
with each such Tenant’s applicable Lease. Purchaser hereby covenants to make
such disbursement and to indemnify and hold harmless Seller from and against all
demands, claims, actions, causes of action, assessments, losses, damages,
liabilities, costs and expenses, including interest, penalties and reasonable
attorneys’ fees and disbursements, incurred by Seller for Purchaser’s failure to
comply with the terms hereof (which covenant and indemnification by Purchaser
shall survive the Closing). All reasonable attorneys’ fees and other expenses
incurred in obtaining such refunds or savings shall be apportioned between
Seller and Purchaser in proportion to the gross amount of such refunds or
savings payable to Seller and Purchaser, respectively (without regard to any
amounts reimbursable to Tenants).

(d) The provisions of this Section 8.6 shall survive the Closing.

8.7. Notices from Governmental Authorities. Seller shall promptly notify
Purchaser of, and shall promptly deliver to Purchaser a copy of any notice
Seller may receive, on or before the Closing, from any governmental authority,
concerning the Property that has not been previously disclosed to Purchaser.

8.8. Access. Seller agrees to afford Purchaser and its employees and authorized
agents with access to the Property from time to time prior to the Closing, at
reasonable times and upon reasonable advance notice, provided that neither
Purchaser nor any of its employees or agents shall enter any portion of the
Property unless accompanied by a representative of Seller and that Seller shall
not be required to incur any cost or expense or commence any action to afford
Purchaser with such access. Purchaser specifically agrees that neither it nor
any of its employees or agents shall communicate directly with any Employees or
Tenants, without Seller’s prior written consent.

8.9. Permits and Licenses. Except as required pursuant to the terms of any
Permit or License or as otherwise required by any Governmental Authority (as
hereinafter defined), Seller will not amend, modify or rescind any of the
Permits and Licenses prior to the Closing Date. For purposes of this Agreement,
the term “Governmental Authority” means the United States, the State, County and
City of New York, and any political subdivision, agency, authority, department,
court, commission, board, bureau or instrumentality of any of the foregoing
which has or is asserting jurisdiction over any of the parties hereto or over
any of the Property.

8.10. Capital Improvements. Attached hereto as Part I of Schedule 8.10 is a
schedule of pending capital improvements for the Property (the “Capital Plan”).
Seller shall pay for the cost of those capital improvements set forth under the
heading “Seller’s Responsibility” on the Capital Plan. If and to the extent the
Capital Plan is implemented by Purchaser, BPLP, as property manager under the
Management and Leasing Services Agreement, shall oversee the work required under
the Capital Plan without fee. The provisions of this Section 8.10 shall survive
the Closing. Seller represents and warrants that there are no binding contract
or other commitments in respect of the Capital Plan except as set forth in
Schedule 1.1.7 hereof and that Seller shall not enter into any such contracts or
other commitments between the date hereof and the Closing Date.

 

29



--------------------------------------------------------------------------------

ARTICLE IX.

Closing Conditions

9.1. Conditions to Obligations of Seller. The obligations of Seller under this
Agreement to sell the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date, except to the extent that any of such
conditions may be waived by Seller in writing at Closing in the Seller’s sole
and absolute discretion.

9.1.1. Representations, Warranties and Covenants of Purchaser. All
representations and warranties of Purchaser contained in Article VIII of this
Agreement shall be true and correct in all material respects as of the Closing
Date, with the same force and effect as if such representations and warranties
were made anew as of the Closing Date, and Purchaser shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by Purchaser on or prior to the
Closing Date.

 

9.1.2. Conditions. The obligations of Purchaser under this Agreement to purchase
the Property and consummate the other transactions contemplated hereby shall be
subject to the Seller’s delivery of the documents and instruments required to be
delivered by Seller pursuant to Section 10.1 of this Agreement.

9.1.3. No Orders. No order, writ, injunction or decree (collectively, “Order”)
shall have been entered and be in effect by any court of competent jurisdiction
or any authority, and no Requirement shall have been promulgated or enacted and
be in effect, that restrains, enjoins or invalidates the transactions
contemplated hereby; provided that if any of the foregoing shall be in effect as
a direct or indirect result of Seller’s acts or omissions taken or omitted by
Seller with the intention of preventing the Closing, the failure of Seller to
close by reason any of the foregoing shall constitute a default by Seller
hereunder, entitling Purchaser to all rights and remedies of Purchaser provided
under Section 12.1 hereof.

9.1.4. Termination. Subject to Article XII, in the event Seller shall elect not
to close due to the failure of any one or more of the conditions precedent to
Seller’s obligation to sell set forth in this Section 9.1 which has not been
waived by Seller in writing in Seller’s sole and absolute discretion, Seller
shall so notify Purchaser on the day of Closing in writing specifying the
unfulfilled conditions, and except as otherwise provided in Article XII, Seller
shall direct the Escrow Agent to return the Deposit (together with all interest
earned thereon) to Purchaser and this Agreement shall terminate, and neither
party shall have any further obligation under this Agreement (except the
Surviving Termination Obligations).

 

30



--------------------------------------------------------------------------------

9.2. Conditions to Obligations of Purchaser.

9.2.1. Representations, Warranties and Covenants of Seller. All representations
and warranties of Seller contained in Article VII of this Agreement shall be
true and correct in all material respects as of the Closing Date, with the same
force and effect as if such representations and warranties were made anew as of
the Closing Date, and Seller shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by Seller on or prior to the Closing Date.

9.2.2. Conditions. The obligations of Purchaser under this Agreement to purchase
the Property and consummate the other transactions contemplated hereby shall be
subject to the Seller’s delivery of the documents and instruments required to be
delivered by Seller pursuant to Section 10.1 of this Agreement.

9.2.3. No Orders. No Order shall have been entered and be in effect by any court
of competent jurisdiction or any authority, and no Requirement shall have been
promulgated or enacted and be in effect, that restrains, enjoins or invalidates
the transactions contemplated hereby; provided that if any of the foregoing
shall be in effect as a direct or indirect result of Purchaser’s acts or
omissions taken or omitted by Purchaser with the intention of preventing the
Closing, the failure of Purchaser to close by reason any of the foregoing shall
constitute a default by Purchaser hereunder, entitling Seller to all rights and
remedies of Seller provided under Section 12.2 hereof.

9.2.4. Termination. Subject to Article XII and further subject to Seller’s right
to adjourn the Closing hereunder, in the event Purchaser shall elect not to
close due to the failure of any one or more of the conditions precedent to
Purchaser’s obligation to consummate this transaction set forth in this
Section 9.2 which has not been waived by Purchaser in writing in Purchaser’s
sole and absolute discretion, Purchaser shall so notify Seller on the day of
Closing in writing specifying the unfulfilled conditions, and Seller shall have
a period of ninety (90) days from the scheduled date of Closing to fulfill such
conditions. If, after expiration of such ninety (90) day period Seller is unable
to fulfill the conditions precedent identified in writing by Purchaser,
Purchaser may terminate the Agreement on thirty (30) days written notice to
Seller and upon the expiration of such thirty (30) day period, Seller shall
direct the Escrow Agent to return the Deposit and the Interest to Purchaser and
this Agreement shall terminate, and neither party shall have any further
obligation under this Agreement (except the Surviving Termination Obligations);
provided, however, that if such condition has been fulfilled by Seller or waived
by Purchaser within such thirty (30) day period, Purchaser’s election to
terminate the Agreement shall be null and void.

ARTICLE X.

Closing

10.1. Seller’s Closing Obligations. Seller shall execute, acknowledge (where
applicable) and deliver or cause to be delivered to Purchaser at Closing the
following:

 

31



--------------------------------------------------------------------------------

10.1.1. A bargain and sale deed with covenants against grantor’s acts (the
“Deed”) substantially in the form of Exhibit C attached hereto, conveying to
Purchaser the Land and Improvements in fee simple, subject only to the Permitted
Exceptions.

10.1.2. An “Assignment and Assumption of Leases” substantially in the form of
Exhibit D attached hereto, with respect to the Leases, guaranties of the Leases,
Security Deposits and Brokerage Agreements.

10.1.3. An “Assignment and Assumption of Contracts, Permits and Licenses”
substantially in the form of Exhibit E attached hereto.

10.1.4. A “Guaranty Agreement” substantially in the form of Exhibit N attached
hereto.

10.1.5. A “Management and Leasing Services Agreement” substantially in the form
of Exhibit O attached hereto.

10.1.6. A “Master Lease” substantially in the form of Exhibit P attached hereto.

10.1.7. A list of cash Security Deposits and all non-cash Security Deposits
(including letters of credit) delivered to Seller as of the Closing Date
pursuant to the terms of the Leases (together with a list of the amounts of any
Security Deposits applied or letters of credit drawn upon and applied towards
Tenant’s liabilities under the Leases), together with, subject to the provisions
of Section 4.2.6 hereof, other instruments of assignment, transfer, signature
guaranty or consent as may be necessary to permit Purchaser to realize upon the
same, each duly executed and delivered by Seller.

10.1.8. Copies of the Contracts, the Licenses and Permits (originals will be
provided if available).

10.1.9. Originals (to the extent in Seller’s possession or control, otherwise
photostatic copies hereof) of all Leases in effect on such date and all other
documents in the possession of Seller relating to the Tenants.

10.1.10. Written notices executed by Seller and addressed to each Tenant
(i) advising each such Tenant of the sale of the Property and the transfer of
the unapplied amount of its Security Deposit (if any) or any letter of credit to
Purchaser in accordance with New York General Obligations Law Section 7-105,
(ii) indicating that rent should thereafter be paid to Purchaser and giving
instructions therefore, and (iii) in the case of (A) Deutsche Bank Trust Company
Americas, (B) National Football League, (C) Credit Suisse First Boston, and
(D) Investcorp, requesting revised certificates of insurance naming Purchaser as
an additional insured, substantially in the form of Exhibit F attached hereto.
Purchaser agrees to deliver such notices to the Tenants, by registered or
certified mail, within five (5) days after the Closing Date and hereby agrees to
indemnify and hold Seller harmless from and against all loss, cost and expense
incurred by Seller as a result of Purchaser’s failure to so deliver such notices
to the Tenants. Purchaser’s obligations under this Section 10.1.10 shall survive
the Closing.

 

32



--------------------------------------------------------------------------------

10.1.11. Written notices executed by Seller, addressed to each party performing
services pursuant to a Contract indicating that the Property has been sold to
Purchaser and that all rights of Seller thereunder have been assigned to
Purchaser.

10.1.12. A certificate in the form of Exhibit G attached hereto, indicating that
the representations and warranties of Seller set forth in Article VI are true
and correct on the Closing Date, or, if there have been changes after the date
hereof to the Closing Date, describing such changes.

10.1.13. A bill of sale substantially in the form of Exhibit H attached hereto
conveying, transferring and selling to Purchaser (with no value separate from
the Real Property) all right, title and interest of Seller in and to the
Personal Property.

10.1.14. A certificate substantially in the form of Exhibit I attached hereto
certifying that Seller is not a “foreign person” as defined in Section 1445 of
the Internal Revenue Code of 1986, as amended.

10.1.15. A New York City Real Property Transfer Tax Return and New York State
Combined Real Estate Transfer Tax Return and Credit Line Mortgage Certificate
(Form TP-584) (together, the “Transfer Tax Returns”), each duly signed by
Seller, together with the payment of the amount of the Transfer Taxes, if any,
due in connection with the transactions contemplated hereunder, in each case by
delivery to the Title Company of a certified check payable to the order of the
Commissioner of Finance in the amount of the Transfer Tax due to New York City
and a certified check payable to the order of the New York State Department of
Taxation and Finance in the amount of the Transfer Tax due to New York State
(unless Seller elects to have Purchaser make such payments with a credit against
the Purchase Price, in which case such payments shall be so made by Purchaser).

10.1.16. The following items to the extent in Seller’s possession, or under
Seller’s control: (i) keys for all entrance doors in the Improvements, (ii) all
tenant files, operating reports, files, plans and specifications relating to the
Improvements and other materials related to the operation of the Property and
(iii) the originals (or copies where originals are not available) of the
Contracts and the Licenses and Permits.

10.1.17. Evidence reasonably satisfactory to Purchaser and the Title Company
that the person executing the Closing documents on behalf of Seller has full
right, power and authority to do so.

10.1.18. An affidavit in lieu of registration as required by Chapter 664 of the
Laws of 1978 in the form of Exhibit J.

10.1.19. Affidavits and other matters as are reasonably requested by the Title
Company including pursuant to Section 5.1.6 of this Agreement in connection with
issuance of Purchaser’s title policy.

10.1.20. An executed copy of the Proration Statement.

 

33



--------------------------------------------------------------------------------

10.1.21. An updated Schedule 6.1.4(v) dated no earlier than five (5) business
days prior to the Closing Date.

10.1.22. Completed tenant estoppel letters (“Estoppel Certificates”) from
(i) Deutsche Bank Trust Company Americas, (ii) National Football League,
(iii) Credit Suisse First Boston, (iv) Investcorp and (v) other Tenants
constituting no less than 75% (when added to the tenanted space of the foregoing
Tenants in (i) through (iv)) of the tenanted office space in the Premises (the
“Required Estoppel Certificates”), dated no earlier than the date hereof.
Purchaser hereby acknowledges and agrees that it shall accept any estoppel
certificate which is substantially in the form of the estoppel certificate
attached to each such Tenant’s Lease, or, with respect to any Lease that does
not include a form of estoppel certificate, an estoppel certificate which
substantially incorporates the estoppel provisions expressly contained in any
such Lease (“Tenant’s Form of Estoppel Certificate”) in lieu of the form of
estoppel certificate attached hereto as Exhibit L (the “Standard Form of
Estoppel Certificate”); provided, however, Seller hereby agrees that it shall
deliver the Standard Form of Estoppel Certificate to each of the Tenants for
signature and provided, further, that to be considered an Estoppel Certificate
which satisfies the delivery requirement of this Section 10.1.22, the
certificate shall conform to, and not be materially and adversely inconsistent
with, Tenant’s Form of Estoppel Certificate and in all cases, shall not allege
any material default. Seller agrees that it shall use reasonable efforts to
obtain Estoppel Certificates (“Other Estoppel Certificates”) in the form of the
Standard Form of Estoppel Certificate from all Tenants other than as described
in (i) through (v) above, but shall not be required to expend any money (other
than nominal sums), provide any financial accommodations or commence any
litigation in connection with such Estoppel Certificates and Purchaser agrees
that delivery of the Other Estoppel Certificates shall not be a condition to
Closing hereunder. If for any reason Seller is unable to deliver any of the
Required Estoppel Certificates on the Closing Date, Seller may, in its
discretion, adjourn the Closing for a period not to exceed ninety (90) days from
the scheduled Closing Date, during which period Seller shall use commercially
reasonable efforts to obtain such missing Required Estoppel Certificates.

10.1.23. Seller in its sole discretion shall have the right, but not the
obligation, to provide to Purchaser Seller’s own estoppel in lieu of any one of
the Required Estoppel Certificates (other than for any of the Tenants listed in
clauses (i) through (iv) of Section 10.1.22 above) but in no event for more than
15% of the tenanted office space in the Premises (in respect of which Boston
Properties Limited Partnership shall agree to be liable) if any one such Tenant
delivers an estoppel alleging a default or other irregularity, or if Seller is
unable to procure a sufficient number of Required Estoppel Certificates to
satisfy the provisions of Section 10.1.22 above (but in no event for more than
15% of the tenanted office space in the Premises), and to thereby satisfy the
condition to Closing in respect of such Required Estoppel Certificates. Any such
estoppel shall provide that Seller shall indemnify Purchaser if any of the
defaults or irregularities alleged by the applicable Tenants are correct. Any
such estoppel and indemnity delivered by Seller shall be deemed to be rescinded
and terminated to the extent the information contained therein is subsequently
confirmed by an estoppel delivered by the applicable Tenant.

 

34



--------------------------------------------------------------------------------

10.1.24. Seller will use its commercially reasonable efforts to cause the holder
of the existing mortgage to assign same to Purchaser’s mortgage lender on
customary terms (provided that Purchaser thereby obtains a credit against future
mortgage recording tax in the amount of all mortgage recording tax previously
paid or credited in respect of the existing mortgage (“Previous Mortgage Tax”)),
including submitting all notices and/or requests and entering into all
documentation reasonably requested by Purchaser’s lender in connection with such
assignment, in consideration of a payment to such mortgage lender equal to that
required to discharge the existing mortgage in full at Closing (the “Mortgage
Assignment Amount”). In connection with such assignment, Purchaser’s mortgage
lender shall take an assignment of the existing mortgage and associated
promissory note from the existing lender at the Closing for an amount equal to
the Mortgage Assignment Amount. Purchaser acknowledges that in connection with
the assignment of Seller’s existing mortgage to Purchaser’s mortgage lender,
Seller is required to defease its existing mortgage loan and that Seller, in its
discretion, may adjourn the Closing Date for up to thirty (30) days in the
aggregate in order to effect such defeasance. At Seller’s sole cost and expense,
Purchaser agrees to cooperate in all reasonable respects in connection with
Seller’s defeasance, including, without limitation, providing any information
and signing any documentation reasonably requested by the holder of the existing
mortgage provided such documentation shall not impose any liability on
Purchaser. Purchaser shall be responsible for all actual costs and expenses
incurred by Seller in connection with the assignment of the existing note and
mortgage to Purchaser’s lender (but shall not be liable for any portion of the
costs to defease the existing mortgage loan).

10.1.25. An opinion of counsel in form and substance reasonably satisfactory to
Purchaser with respect to the due authorization and enforceability of the Master
Lease and the Guaranty on the part of Seller and Boston Properties Limited
Partnership, it being agreed that Skadden, Arps, Slate, Meagher & Flom LLP or
Goodwin & Proctor LLP shall be permitted to issue such opinion.

10.1.26. Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement.

10.2. Purchaser’s Closing Obligations. Purchaser, at its sole cost and expense,
shall deliver or cause to be delivered to Seller at Closing the following:

10.2.1. The Balance of the Purchase Price, after all adjustments are made at the
Closing as herein provided, by Federal Reserve wire transfer of immediately
available funds.

10.2.2. Purchaser shall duly execute, acknowledge (as appropriate) and deliver:

(i) the Assignment and Assumption of Leases;

(ii) the Assignment and Assumption of Contracts, Permits and Licenses, if
applicable;

(iii) the Master Lease;

(iv) the Management and Leasing Services Agreement;

 

35



--------------------------------------------------------------------------------

(v) receipt for delivery and acceptance of the Security Deposits;

(vi) an executed copy of the Proration Statement; and

(vii) the Transfer Tax Returns.

10.2.3. Evidence reasonably satisfactory to Seller and the Title Company that
the person executing the Closing documents on behalf of Purchaser has full
right, power and authority to do so.

10.2.4. A certificate in the form of Exhibit K attached hereto, indicating that
the representations and warranties of Purchaser set forth in Article VII are
true and correct on the Closing Date, or, if there have been changes, describing
such changes.

10.2.5. Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement.

ARTICLE XI.

Risk of Loss

11.1. Casualty.

11.1.1. If all or any part of the Property is damaged by fire or other casualty
occurring following the date hereof and prior to the Closing, whether or not
such damage affects a material part of the Property, then:

(a) if the estimated cost of repair or restoration is less than or equal to
$60,000,000 and if the estimated time to complete such repair or restoration is
twelve (12) months or less, neither party shall have the right to terminate this
Agreement and the parties shall nonetheless consummate this transaction in
accordance with this Agreement, without any abatement of the Purchase Price or
any liability or obligation on the part of Seller by reason of said destruction
or damage. In such event, Seller shall assign to Purchaser and Purchaser shall
have the right to make a claim for and to retain any casualty insurance proceeds
and rental interruption insurance (other than amounts which relate to the period
prior to the Closing Date) received under the casualty insurance policies in
effect with respect to the Property on account of said physical damage or
destruction as shall be necessary to perform repairs to the Improvements and/or
to rebuild the Improvements to substantially the same condition as it existed
prior to the occurrence of such fire or other casualty and Purchaser shall
receive a credit against the cash due at Closing for the amount of the
deductible on such casualty insurance policy.

(b) if the estimated cost of repair or restoration exceeds $60,000,000 or if the
estimated time to complete such repair or restoration exceeds twelve
(12) months, both Purchaser and Seller shall have the option, exercisable within
thirty (30) days after receipt of (i) notice of the occurrence of such fire or
other casualty and (ii) such factual information regarding the casualty and
availability of insurance proceeds as is reasonably sufficient to enable
Purchaser or Seller, as the case may be, to make an informed decision about
whether or not to proceed to

 

36



--------------------------------------------------------------------------------

Closing, time being of the essence, to terminate this Agreement by delivering
notice thereof to the other party, whereupon the Deposit (together with any
interest accrued thereon) shall be returned to Purchaser and this Agreement
shall be deemed canceled and of no further force or effect, and neither party
shall have any further rights or liabilities against or to the other except for
such provisions which are expressly provided in this Agreement to survive the
termination hereof. If a fire or other casualty described in this clause
(b) shall occur and neither Purchaser nor Seller shall have timely elected to
terminate this Agreement, then Purchaser and Seller shall consummate this
transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
said destruction or damage, Seller shall assign to Purchaser and Purchaser shall
have the right to make a claim for and to retain any casualty insurance proceeds
received under the casualty insurance policies in effect with respect to the
Property on account of said physical damage or destruction as shall be necessary
to perform repairs to the Improvements and/or to rebuild the Improvements to
substantially the same condition as it existed prior to the occurrence of such
fire or other casualty and Purchaser shall receive a credit from the cash due at
Closing for the amount of the deductible on such casualty insurance policy.

11.1.2. The estimated cost to repair and/or restore and the estimated time to
complete contemplated in Section 11.1.1 above shall be established by estimates
obtained by Seller from independent contractors, having at least 10 years
current and active experience in capital construction projects at commercial
office buildings located in Manhattan, New York, subject to Purchaser’s review
and reasonable approval of the same and the provisions of Section 11.1.3 below.

11.1.3. Any disputes under this Article XI as to the cost of repair or
restoration or the time for completion of such repair or restoration shall be
resolved by expedited arbitration before a single arbitrator acceptable to both
Seller and Purchaser in their reasonable judgment in accordance with the rules
of the American Arbitration Association; provided that if Seller and Purchaser
fail to agree on an arbitrator within five days after a dispute arises, then
either party may request The Real Estate Board of New York, Inc., to designate
an arbitrator. Such arbitrator shall be an independent architect or engineer
having at least ten (10) years of current and active experience in capital
construction projects at commercial office buildings located in Manhattan, New
York. The determination of the arbitrator shall be conclusive and binding upon
the parties. The costs and expenses of such arbitrator shall be borne equally by
Seller and Purchaser.

11.2. Condemnation.

11.2.1. If, prior to the Closing Date, any part of the Property is taken (other
than a temporary taking), or if Seller shall receive an official notice from any
governmental authority having eminent domain power over the Property of its
intention to take, by eminent domain proceeding, any part of the Property other
than as a result of the action disclosed on Schedule 6.1.7 attached hereto (a
“Taking”), then:

(a) if such Taking involves two percent (2%) or less of the rentable area of the
Improvements as determined by an independent architect chosen by Seller (subject
to

 

37



--------------------------------------------------------------------------------

Purchaser’s review and reasonable approval of such determination and the
provisions of Section 11.2.2 below), neither party shall have any right to
terminate this Agreement, and the parties shall nonetheless consummate this
transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
such Taking; provided, however, that Seller shall, on the Closing Date,
(i) assign and remit to Purchaser, and Purchaser shall be entitled to receive
and keep, the net proceeds of any award or other proceeds of such Taking which
may have been collected by Seller as a result of such Taking less the reasonable
expenses incurred by Seller in connection with such Taking, or (ii) if no award
or other proceeds shall have been collected, deliver to Purchaser, an assignment
of Seller’s right to any such award or other proceeds which may be payable to
Seller as a result of such Taking and Purchaser shall reimburse Seller for the
reasonable expenses incurred by Seller in connection with such Taking.

(b) if such Taking involves more than two percent (2%) of the rentable area of
the Property as determined by an independent architect chosen by Seller (subject
to Purchaser’s review and reasonable approval of such determination and the
provisions of Section 11.2.2 below), both Purchaser and Seller shall have the
option, exercisable within thirty (30) days after receipt of notice of such
Taking and such factual information regarding the Taking and the availability of
awards or other proceeds of such Taking as is reasonably sufficient to enable
Purchaser or Seller, as the case may be, to make an informed decision about
whether or not to proceed to Closing, time being of the essence, to terminate
this Agreement by delivering notice thereof to the other party, whereupon the
Deposit (together with any interest earned thereon) shall be returned to
Purchaser and this Agreement shall be deemed canceled and of no further force or
effect, and neither party shall have any further rights or liabilities against
or to the other except pursuant to the provisions of this Agreement which are
expressly provided to survive the termination hereof. If a Taking described in
this clause (b) shall occur and neither Purchaser nor Seller shall have timely
elected to terminate this Agreement, then Purchaser and Seller shall consummate
this transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
such Taking; provided, however, that Seller shall, on the Closing Date,
(i) assign and remit to Purchaser, and Purchaser shall be entitled to receive
and keep, the net proceeds of any award or other proceeds of such Taking which
may have been collected by Seller as a result of such Taking less the reasonable
expenses incurred by Seller in connection with such Taking, or (ii) if no award
or other proceeds shall have been collected, deliver to Purchaser, an assignment
of Seller’s right to any such award or other proceeds which may be payable to
Seller as a result of such Taking and Purchaser shall reimburse Seller for the
reasonable expenses incurred by Seller in connection with such Taking.

11.2.2. Any disputes under this Article XI as to whether the Taking involves
more than two percent (2%) of the rentable area of the Property shall be
resolved by expedited arbitration before a single arbitrator acceptable to both
Seller and Purchaser in their reasonable judgment in accordance with the rules
of the American Arbitration Association; provided that if Seller and Purchaser
fall to agree on an arbitrator within five days after a dispute arises, then
either party may request The Real Estate Board of New York, Inc. to designate an
arbitrator. Such arbitrator shall be an independent architect having at least
ten (10) years of experience in the construction of office buildings in
Manhattan. The costs and expenses of such arbitrator shall be borne equally by
Seller and Purchaser.

 

38



--------------------------------------------------------------------------------

11.3. General Obligations Law. The provisions of this Article XI are intended to
supersede those of Section 5-1311 of the General Obligations Law of New York.

ARTICLE XII.

Default

12.1. Default by Seller. Except as set forth below, in the event the Closing and
the transactions contemplated hereby do not occur as provided herein by reason
of the default of Seller, Purchaser may elect, as the sole and exclusive remedy
of Purchaser, to (i) terminate this Agreement and receive the Deposit and
Interest accrued thereon from the Escrow Agent in accordance with the terms and
provisions of Section 3.2 hereof, and in such event Seller shall not have any
liability whatsoever to Purchaser hereunder other than with respect to the
Surviving Termination Obligations, or (ii) enforce specific performance of this
Agreement. Notwithstanding the foregoing, from and after the Closing, nothing
contained herein shall limit Purchaser’s remedies at law or in equity as to the
Surviving Termination Obligations.

12.2. Default by Purchaser. In the event the Closing and the transactions
contemplated hereby do not occur on or before the Closing Date as provided
herein by reason of any default of Purchaser (including without limitation,
Purchaser’s failure to comply with the requirements of Section 9.1 hereof),
Purchaser and Seller agree it would be impractical and extremely difficult to
fix the damages which Seller may suffer. Therefore, Purchaser and Seller hereby
agree a reasonable estimate of the total net detriment Seller would suffer in
the event Purchaser defaults and fails to complete the purchase of the Property
is and shall be, as Seller’s sole and exclusive remedy (whether at law or in
equity), a sum equal to the Deposit and Interest accrued thereon. Upon such
default by Purchaser, Seller shall have the right to receive the Deposit and
Interest accrued thereon from the Escrow Agent, in accordance with the terms and
provisions of Section 3.2 hereof, as its sole and exclusive remedy and thereupon
this Agreement shall be terminated and neither Seller nor Purchaser shall have
any further rights or obligations hereunder except with respect to the Surviving
Termination Obligations. The amount of the Deposit and Interest accrued thereon
shall be the full, agreed and liquidated damages for Purchaser’s default and
failure to complete the purchase of the Property, all other claims to damages or
other remedies being hereby expressly waived by Seller. Notwithstanding the
foregoing, from and after the Closing, nothing contained herein shall limit
Seller’s remedies at law or in equity as to the Surviving Termination
Obligations.

 

39



--------------------------------------------------------------------------------

ARTICLE XIII.

Brokers

13.1. Brokerage Indemnity.

13.1.1. Seller and Purchaser each represents and warrants to the other that it
has not dealt or negotiated with any broker in connection with the sale of the
Property as provided by this Agreement other than Morgan Stanley Realty
Incorporated (the “Broker”).

13.1.2. Purchaser shall indemnify, defend and hold harmless Seller, its
affiliates, and its and their partners, members, trustees, advisors, officers,
and directors, against all losses, damages, costs, expenses (including
reasonable fees and expenses of attorneys), causes of action, suits or judgments
of any nature arising out of any claim, demand or liability to or asserted by
any broker, agent or finder, licensed or otherwise, claiming to have dealt with
Purchaser in connection with this transaction other than the Broker.

13.1.3. Seller shall indemnify, defend and hold harmless Purchaser and its
affiliates, and its and their partners, members, trustees, advisors, officers
and directors, against all losses, damages, costs, expenses (including
reasonable fees and expenses of attorneys), causes of action, suits or judgments
of any nature arising out of any claim, demand or liability to or asserted
(i) by the Broker in connection with this transaction and (ii) by any broker,
agent or finder, licensed or otherwise, claiming to have dealt with Seller in
connection with this transaction other than the Broker.

13.1.4. Seller shall pay the Broker in connection with the consummation of the
transactions contemplated by this Agreement pursuant to a separate agreement
between Seller and Broker. The provisions of this Article XIII shall survive the
Closing and/or termination of this Agreement.

ARTICLE XIV.

Publication

14.1. Publication. Purchaser and Seller acknowledge that upon execution of this
Agreement and at Closing, the parties shall issue a press release in form and
substance reasonably agreed to by the parties hereto. In addition, Purchaser and
Seller shall consult with each other prior to making any public statements with
respect to this Agreement and the transactions contemplated hereby and, except
as otherwise may be required by law or as otherwise set forth in this
Section 14.1, Purchaser and Seller shall not make any public statements,
including, without limitation, any press releases, with respect to this
Agreement and the transactions contemplated hereby, without the prior written
consent of the other party, which consent shall not be unreasonably withheld.

ARTICLE XV.

Employee Matters

15.1. Employees. BPLP (or a wholly owned subsidiary thereof) (the “Manager”)
shall continue to employ the Employees set forth on Schedule 6.1.10 under their
then current employment contracts or agreements, including any collective
bargaining agreements in

 

40



--------------------------------------------------------------------------------

connection with the performance by Manager of its duties under the Management
and Leasing Services Agreement; provided, however, that Manager shall have the
right to terminate any such Employees in the ordinary course of business.

ARTICLE XVI.

Miscellaneous

16.1. Notices. Any and all notices, requests, demands or other communications
hereunder shall be given in writing and by hand delivery with receipt therefor,
by facsimile delivery (with confirmation by hard copy), by overnight courier, or
by registered or certified mail, return receipt requested, first class postage
prepaid addressed as follows (or to such new address as the addressee of such a
communication may have notified the sender thereof). Any notice required or
permitted to be given hereunder shall be deemed given and effective upon receipt
thereof by the recipient thereto:

 

To Seller:    BP 280 Park Avenue LLC    c/o Boston Properties, Inc.    111
Huntington Avenue, Suite 300    Boston, Massachusetts 02199-7610    Attn:
Douglas Linde    Fax No.: (617) With a copy to:    Boston Properties Limited
Partnership    599 Lexington Avenue    New York, New York 10022    Attn: Matthew
Mayer, Esq.    Fax No.: (212) 326-4050 With a copy to:    Skadden, Arps, Slate,
Meagher & Flom LLP    Four Times Square    New York, New York 10036    Attn:
Benjamin F. Needell, Esq.    Fax No.: (212) 735-2000 To Purchaser:    Istithmar
Building FZE    c/o Cleary Gottlieb Steen & Hamilton LLP    One Liberty Plaza   
New York, New York 10006    Attn: Steve L. Wilner    Fax No.: (212) 225-3999

 

41



--------------------------------------------------------------------------------

For Service of Process to Purchaser:    c/o Corporation Services Company    1133
Avenue of the Americas, Suite 3100    New York, New York 10036 To Escrow Agent:
   Skadden, Arps, Slate, Meagher & Flom LLP    Four Times Square    New York,
New York 10036    Attn: Benjamin F. Needell, Esq.    Fax No.: (212) 735-2000

Purchaser’s counsel may give any notices or other communications hereunder on
behalf of Purchaser and Seller’s counsel may give any notices or other
communications hereunder on behalf of Seller.

16.2. Governing Law; Venue.

16.2.1. This Agreement was negotiated in the State of New York and was executed
and delivered by Seller and Purchaser in the State of New York, which State the
parties agree has a substantial relationship to the parties and to the
underlying transactions embodied hereby, and in all respects, including, without
limiting the generality of the foregoing, matters of construction, validity,
enforcement and performance, this Agreement and the obligations arising
hereunder shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and performed wholly within such
State, without giving effect to the principles of conflicts of law of such
jurisdiction. To the fullest extent permitted by law, the parties hereby
unconditionally and irrevocably waive and release any claim that the law of any
other jurisdiction governs this Agreement and this Agreement shall be governed
and construed in accordance with the laws of the State of New York as aforesaid
pursuant to Section 5-1401 of the New York General Obligations Law.

16.2.2. To the maximum extent permitted by applicable law, any legal suit,
action or proceeding against any of the parties hereto arising out of or
relating to this Agreement shall be instituted in any federal or state court in
New York, New York, pursuant to Section 5-1402 of the New York General
Obligations Law, and each party hereby irrevocably submits to the exclusive
jurisdiction of any such court in any such suit, action or proceeding. Each
party hereby agrees to venue in such courts and hereby waives, to the fullest
extent permitted by law, any claim that any such action or proceeding was
brought in an inconvenient forum.

16.3. Headings. The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.

16.4. Business Days. If any date herein set forth for the performance of any
obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations

 

42



--------------------------------------------------------------------------------

or delivery shall be deemed acceptable on the next business day following such
Saturday, Sunday or legal holiday. As used herein, the term “legal holiday”
means any state or Federal holiday for which financial institutions or post
offices are generally closed in the State of New York.

16.5. Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.

16.6. Binding Effect. This Agreement shall not become a binding obligation upon
Seller or Purchaser unless and until the same has been fully executed by
Purchaser and Seller and a fully executed counterpart has been delivered by
Seller to Purchaser

16.7. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.

16.8. Assignment. This Agreement may not be assigned by Purchaser except to an
affiliated entity under common control with Purchaser or a direct or indirect
wholly-owned subsidiary or subsidiaries of Purchaser and any lending institution
providing financing to Purchaser for the acquisition of the Property (any such
entity, a “Permitted Assignee”) and any other assignment or attempted assignment
by Purchaser shall constitute a default by Purchaser hereunder and shall be
deemed null and void and of no force or effect. A transfer of 50% of more the
beneficial ownership interests of Purchaser shall constitute an assignment of
this Agreement. A copy of any assignment permitted hereunder, together with an
agreement of the assignee assuming all of the terms and conditions of this
Agreement to be performed by Purchaser, in form reasonably satisfactory to
counsel for Seller, shall be delivered to the attorneys for Seller prior to the
Closing, and in any event no such assignment shall relieve Purchaser from
Purchaser’s obligations under this Agreement nor result in a delay in the
Closing. In the event that Purchaser assigns this Agreement to a Permitted
Assignee, all representations and warranties and covenants and obligations of
Purchaser hereunder shall apply with equal force to such Permitted Assignee.

16.9. Interpretation. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Purchaser have contributed substantially and materially to
the preparation of this Agreement.

16.10. Entire Agreement. This Agreement and the Exhibits and Schedules attached
hereto contain the final and entire agreement between the parties hereto with
respect to the sale and purchase of the Property and are intended to be an
integration of all prior negotiations and understandings. Purchaser, Seller and
their respective agents shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained herein. No change
or modifications to this Agreement shall be valid unless the same is in writing
and signed by the parties hereto. Each party reserves the right to waive any of
the terms or conditions of this Agreement which are for their respective benefit
and to consummate the transactions contemplated by this Agreement in accordance
with the terms and conditions of this Agreement which have not been so waived.
Any such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

43



--------------------------------------------------------------------------------

16.11. Severability. If any one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein, unless and to the
extent that the invalidation of any such term or provision materially alters the
intent of the parties hereto.

16.12. Survival. Except for those provisions of this Agreement which expressly
provide that any obligation, representation, warranty or covenant contained
therein shall survive the Closing or the termination of this Agreement
(collectively, the “Surviving Termination Obligations”), the provisions of this
Agreement and the representations and warranties herein shall not survive after
the conveyance of title and payment of the Balance of the Purchase Price but be
merged therein.

16.13. Exhibits. Each of the Exhibits and Schedules attached hereto are
incorporated herein by reference.

16.14. Limitation of Liability. The obligations of Seller and Purchaser are
intended to be binding only on Seller and Purchaser and each of such party’s
assets (including, with respect to Purchaser, the Deposit), and shall not be
personally binding upon, nor shall any resort be had to, any of the members,
partners, officers, directors, shareholders, advisors, trustees, agents, or
employees of Seller or Purchaser, or any of their respective affiliates or any
of their respective properties.

16.15. Prevailing Party. Should either party employ an attorney to enforce any
of the provisions hereof (whether before or after Closing, and including any
claims or actions involving amounts held in escrow, if any), the nonprevailing
party in any final judgment agrees to pay the other party’s reasonable
attorneys’ fees and expenses in or out of litigation and, if in litigation,
trial, appellate, bankruptcy or other proceedings, expended or incurred in
connection therewith, as determined by a court of competent jurisdiction. The
provisions of this Section 16.15 shall survive Closing and/or any termination of
this Agreement.

16.16. Real Estate Reporting Person. Escrow Agent is hereby designated the “real
estate reporting person” for purposes of Section 6045 of the Code and Treasury
Regulation 1.6045-4 and any instructions or settlement statement prepared by
Escrow Agent shall so provide. Upon the consummation of the transaction
contemplated by this Agreement, Escrow Agent shall file Form 1099 information
return and send the statement to Seller as required under the aforementioned
statute and regulation. Seller and Purchaser shall promptly furnish their
federal tax identification numbers to Escrow Agent and shall otherwise
reasonably cooperate with Escrow Agent in connection with Escrow Agent’s duties
as real estate reporting person.

16.17. No Recording. Neither this Agreement nor any memorandum or short form
hereof shall be recorded or filed in any public land or other public records of
any jurisdiction, by either party and any attempt to do so may be treated by the
other party as a breach of this Agreement.

 

44



--------------------------------------------------------------------------------

16.18. No Other Parties. This Agreement is not intended, nor shall it be
construed, to confer upon any person or entity, except the parties hereto and
their respective heirs, successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.

16.19. Waiver of Trial by Jury. The respective parties hereto shall and hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Agreement, or for the enforcement of
any remedy under any statute, emergency or otherwise.

16.20. Cooperation. Seller shall have the right to structure the sale of the
Property as a forward or reverse exchange thereof for other real property of a
like-kind to be designated by Seller (including the ability to assign this
Agreement to an entity established in order to effectuate such exchange), with
the result that the exchange shall qualify for non-recognition of gain or loss
under Section 1031 of the Internal Revenue Code of 1986, as amended, in which
case Purchaser shall execute any and all documents reasonably necessary to
effect such exchange, as reasonably approved by Purchaser’s counsel, and
otherwise assist and cooperate with Seller in effecting such exchange, provided
that: (i) any costs and expenses incurred by Purchaser as a result of
structuring such transaction as an exchange, as opposed to an outright sale,
shall be borne by Seller; (ii) Seller shall indemnify and hold harmless
Purchaser from and against any and all liabilities, costs, damages, claims or
demands arising from the cooperation of Purchaser in effecting the exchange
contemplated hereby; and (iii) such exchange shall not result in any delay in
closing the transaction without Purchaser’s prior written consent.

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

SELLER: BP 280 PARK AVENUE LLC By:  

BP 280 Park Avenue Mezzanine LLC

its sole member

 

By:

  Boston Properties Limited Partnership, a Delaware limited partnership     By:
 

Boston Properties, Inc.,

its general partner

      By:  

/s/ Douglas T. Linde

      Name:   Douglas T. Linde       Title:  

Executive Vice President,

Chief Financial Officer

PURCHASER: ISTITHMAR BUILDING FZE By:  

/s/ Peter Jodlowski

Name:   Peter Jodlowski Title:   Director of Istithmar Building FZE

The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Deposit and its responsibilities hereunder and to
evidence its consent to serve as Escrow Agent in accordance with the terms of
this Agreement.

 

ESCROW AGENT:

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

By:

 

/s/ Marco P. Caffuzzi

Name:

 

Marco P. Caffuzzi

 

Title:

 

Partner

 

 

46



--------------------------------------------------------------------------------

EXHIBIT A

LAND

PERIMETER DESCRIPTION:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of New York, County of New York, City and State of New York, bounded and
described as follows:

BEGINNING at the corner formed by the intersection of the northerly line of 48th
Street with the westerly line of Park Avenue;

RUNNING THENCE Northerly along the westerly line of Park Avenue, 200 feet 10
inches to the southerly line of 49th Street;

THENCE Westerly along the southerly line of 49th Street, 314 feet 0 inches;

THENCE Southerly parallel to the westerly line of Park Avenue, 100 feet 5 inches
to the center line of the block;

THENCE Easterly along the center line of the block parallel to the southerly
line of 49th Street, 30 feet 8 inches;

THENCE Southerly parallel to the westerly line of Park Avenue, 100 feet 5 inches
to the northerly line of 48th Street;

THENCE Easterly along the northerly line of 48th Street, 283 feet 4 inches to
the point or place of BEGINNING.

TOGETHER With the easement estate and all rights appurtenant to and benefiting
the insured premises as more particularly set forth in those certain agreements
recorded in Liber 4452 Page 134 and Reel 479 Page 1744.

TOGETHER with the easement estate and all rights appurtenant to and benefiting
the insured premises as more particularly set forth in that certain Irrevocable
License Agreement recorded in Reel 512 Page 1116.

EXCEPTING AND RESERVING THEREFROM all that portion thereof lying below the
horizontal plane drawn at 53.08 feet elevation above the datum plane which take
for its elevation 0 feet 0 inches mean high water mark of the East River at the
foot of East 26th Street, Borough of Manhattan on June 1, 1905 and intersecting
the easterly, westerly, northerly and southerly boundaries of Parcels 1, 2 and 3
only. Said Exception and Reservation expressly does not include however, any
portion of the building located within the “retained space” and those

 

Schedule 8.10 - Page 47



--------------------------------------------------------------------------------

improvements described as the “existing support facilities” and the existing
utility facilities” all as defined in that certain indenture recorded in Reel
479 Page 1744 and which portion of the building and the facilities constitute a
portion of the insured premises.

The Parcels comprising the perimeter description are described as Parcels 1, 2,
3 and 4 as set forth herein for information purposes only, form one contiguous
parcel of land.

AS TO PARCEL 1:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of New York, County of New York, City and State of New York, bounded and
described as follows:

BEGINNING at a point in the southerly line of 49th Street, distant 124 feet 4
inches westerly measured along the southerly line of 49th Street from the
westerly line of Park Avenue; and

RUNNING THENCE southerly parallel with the westerly line of Park Avenue 62 feet
1 inch:

THENCE easterly parallel to the southerly line of 49th Street 1 foot 8 inches;

THENCE southerly parallel to the westerly line of Park Avenue 29 feet-1/8
inches;

THENCE easterly parallel to the southerly line of 49th Street 4 feet 1/2 inch;

THENCE southerly parallel to the westerly line of Park Avenue 18 feet 3-3/4
inches;

THENCE westerly parallel to the southerly line of 49th Street 4 feet 1/2 inch;

THENCE southerly parallel to the westerly line of Park Avenue 29 feet 2-1/8
inches;

THENCE westerly parallel to the southerly line of 49th Street 1 foot 8 inches;

THENCE southerly parallel to the westerly line of Park Avenue 62 feet 1 inch to
the northerly lien of 48th Street;

THENCE westerly along the northerly line of 48th Street 10 feet;

THENCE northerly parallel with the westerly line of Park Avenue 100 feet 5
inches to the center line of the block between 48th Street and 49th Street;

THENCE westerly along the center line of the block between 48th Street and 49th
Street 40 feet;

THENCE northerly and again parallel with the westerly line of Park Avenue 100
feet 5 inches to the southerly line of 49th Street; and

THENCE easterly along the southerly line of 49th Street 50 feet to the point or
place of BEGINNING.

 

Schedule 8.10 - Page 48



--------------------------------------------------------------------------------

EXCEPTING AND RESERVING THEREFROM all that portion thereof lying below the
horizontal plane drawn at 53.08 feet elevation above the datum plane which takes
for its elevation 0 feet 0 inches mean high water mark of the East River at the
foot of East 26th Street, Borough of Manhattan on June 1, 1905.

AS TO PARCEL 2:

BEGINNING at a point In the northerly line of 48th Street, distant 134 feet 4
inches westerly measured along the northerly line of 48th Street from the
westerly line of Park Avenue; and

RUNNING THENCE northerly parallel with the westerly line of Park Avenue 100 feet
5 inches to the center line of the block between 48th Street and 49th Street;

THENCE westerly along the center line of the block and parallel with the
northerly line of 48th Street 40 feet;

THENCE northerly again parallel with the westerly line of Park Avenue 100 feet 5
inches to the southerly line of 49th Street;

THENCE westerly along the southerly line of 49th Street 10 feet;

THENCE southerly and again parallel with the westerly line of Park Avenue 200
feet 10 inches to the northerly line of 48th Street; and

THENCE easterly along the northerly line of 48th Street 50 feet to the point or
place of BEGINNING.

EXCEPTING AND RESERVING THEREFROM all the portion thereof lying below the
horizontal plane drawn at 53.08 feet elevation above the datum plane which takes
for its elevation 0 feet 0 inches mean high water mark of the East River at the
foot of East 26th Street, Borough of Manhattan on June 1, 1905.

AS TO PARCEL 3:

BEGINNING at a point in the southerly line of 49th Street, distant 184 feet 3
inches westerly measured along the southerly line of 49th Street from the
westerly line of Park Avenue; and

RUNNING THENCE southerly parallel with the westerly line of Park Avenue 200 feet
10 inches to the northerly line of 48th Street:

THENCE westerly along the northerly line of 48th Street 99 feet;

THENCE northerly parallel with the westerly line of Park Avenue 100 feet 5
inches to the center line of the block between 48th street and 49th Street.

 

Schedule 8.10 - Page 49



--------------------------------------------------------------------------------

THENCE westerly along the center line of the block between 48th Street and 49th
Street 30 feet 8 inches;

THENCE northerly and again parallel with the westerly line of Park Avenue 100
feet 5 inches to the southerly line of 49th Street; and

THENCE easterly along the southerly line of 49th Street 129 feet 8 inches to the
point or place of BEGINNING.

EXCEPTING AND RESERVING THEREFROM all the portion thereof lying below the
horizontal plane drawn at 53.08 feet elevation above the datum plane which takes
for its elevation 0 feet 0 inches mean high water mark of the East River at the
foot of East 26th Street, Borough of Manhattan on June 1, 1905.

AS TO PARCEL 4:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of New York, County of New York, City and State of New York, bounded and
described as follows:

BEGINNING at the corner formed by the intersection of the northerly line of 48th
Street with the westerly line of Park Avenue; and

RUNNlNG THENCE northerly along the westerly line of Park Avenue 200 feet 10
inches to the southerly line of 49th Street:

THENCE westerly along the southerly line of 49th Street 124 feet 4 inches: and

THENCE southerly parallel to the westerly line of Park Avenue 62 feet 1 inch;

THENCE easterly parallel to the southerly line of 49th Street 1 foot 8 inches;

THENCE southerly parallel to the westerly line of Park Avenue 29 feet 2-1/8
inches;

THENCE easterly, parallel to the southerly line of 49th Street 4 feet 1/2 inch;

THENCE southerly parallel to the westerly line of Park Avenue 18 feet 3-3/4
inches;

THENCE westerly parallel to the southerly line of 49th Street 4 feet 1/2 inch;

THENCE southerly parallel to the westerly line of Park Avenue 29 feet 2-1/8
inches;

THENCE westerly parallel to the southerly line of 49th Street 1 foot 8 inches:

THENCE southerly parallel to the westerly line of Park Avenue 62 feet 1 inch to
the northerly line of 48th Street;

THENCE easterly along the northerly line of 48th Street 124 feet 4 inches to the
point or place of BEGINNING.

EXCEPTING AND RESERVING THEREFROM all the portion thereof lying below the
horizontal plane drawn at 53.08 feet elevation above the datum plane which takes
for its elevation 0 feet 0 inches mean high water mark of the East River at the
foot of East 26th Street, Borough of Manhattan on June 1, 1905.

 

Schedule 8.10 - Page 50